
	
		II
		111th CONGRESS
		1st Session
		S. 1262
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title VII of the Public Health Service Act and
		  titles XVIII and XIX of the Social Security Act to provide additional resources
		  for primary care services, to create new payment models for services under
		  Medicare, to expand provision of non-institutionally-based long-term services,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medical Efficiency and Delivery
			 Improvement of Care Act (MEDIC) of 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Loan Program Provisions
				Sec. 1001. Short title.
				Sec. 1002. Hospital residency loan program.
				TITLE II—Primary Care Provisions
				Sec. 2001. Short title.
				Sec. 2002. Findings.
				Sec. 2003. Definitions.
				Subtitle A—Medical education
				Sec. 2101. Recruitment incentives.
				Sec. 2102. Debt forgiveness, scholarships, and service
				obligations.
				Sec. 2103. Deferment of loans during residency and
				internships.
				Sec. 2104. Educating medical students about primary care
				careers.
				Sec. 2105. Training in family medicine, general internal
				medicine, general geriatrics, general pediatrics, physician assistant
				education, general dentistry, and pediatric dentistry.
				Sec. 2106. Increased funding for National Health Service Corps
				Scholarship and loan repayment programs.
				Subtitle B—Medicaid Related Provisions
				Sec. 2201. Transformation grants to support patient-centered
				medical homes under Medicaid and CHIP.
				Subtitle C—Medicare Provisions
				Part I—Primary Care
				Sec. 2301. Reforming payment systems under Medicare to support
				primary care.
				Sec. 2302. Coverage of patient-centered medical home
				services.
				Sec. 2303. Medicare primary care payment equity and access
				provision.
				Sec. 2304. Additional incentive payment program for primary
				care services furnished in health professional shortage areas.
				Sec. 2305. Permanent extension of Medicare incentive payment
				program for physician scarcity areas.
				Sec. 2306. HHS study and report on the process for determining
				relative value under the Medicare physician fee schedule.
				Part II—Preventive services
				Sec. 2311. Eliminating time restriction for initial preventive
				physical examination.
				Sec. 2312. Elimination of cost-sharing for preventive benefits
				under the Medicare program.
				Sec. 2313. HHS study and report on facilitating the receipt of
				Medicare preventive services by Medicare beneficiaries.
				Part III—Other provisions
				Sec. 2321. HHS study and report on improving the ability of
				physicians and primary care providers to assist Medicare beneficiaries in
				obtaining needed prescriptions under Medicare part D.
				Sec. 2322. HHS study and report on improved patient care
				through increased caregiver and physician interaction.
				Sec. 2323. Improved patient care through expanded support for
				limited English proficiency (LEP) services.
				Sec. 2324. HHS study and report on use of real-time Medicare
				claims adjudication.
				Sec. 2325. Ongoing assessment by MedPAC of the impact of
				Medicare payments on primary care access and equity.
				Sec. 2326. Distribution of additional residency
				positions.
				Sec. 2327. Counting resident time in outpatient
				settings.
				Sec. 2328. Rules for counting resident time for didactic and
				scholarly activities and other activities.
				Sec. 2329. Preservation of resident cap positions from closed
				and acquired hospitals.
				Sec. 2330. Quality improvement organization assistance for
				physician practices seeking to be patient-centered medical home
				practices.
				Subtitle D—Studies
				Sec. 2401. Study concerning the designation of primary care as
				a shortage profession.
				Sec. 2402. Study concerning the education debt of medical
				school graduates.
				Sec. 2403. Study on minority representation in primary
				care.
				TITLE III—Medicare Payment Provisions
				Sec. 3001. Short title.
				Sec. 3002. Findings.
				Sec. 3003. Value index under the Medicare physician fee
				schedule.
				TITLE IV—Long-Term Services Provisions
				Sec. 4001. Short title.
				Subtitle A—Balancing Incentives
				Sec. 4101. Enhanced FMAP for expanding the provision of
				non-institutionally-based long-term services and supports.
				Subtitle B—Strengthening the Medicaid Home and Community-Based
				State Plan Amendment Option
				Sec. 4201. Removal of barriers to providing home and
				community-based services under State plan amendment option for individuals in
				need.
				Sec. 4202. Mandatory application of spousal impoverishment
				protections to recipients of home and community-based services.
				Sec. 4203. State authority to elect to exclude up to 6 months
				of average cost of nursing facility services from assets or resources for
				purposes of eligibility for home and community-based services.
				Subtitle C—Coordination of Home and Community-Based
				Waivers
				Sec. 4301. Streamlined process for combined waivers under
				subsections (b) and (c) of section 1915.
				TITLE V—Home and Community-Based Services Provisions
				Sec. 5001. Short title.
				Sec. 5002. Long-term services and supports.
			
		ILoan
			 Program Provisions
			1001.Short
			 titleThis title may be cited
			 as the Physician Workforce Enhancement
			 Act of 2009.
			1002.Hospital
			 residency loan programSubpart
			 2 of part E of title VII of the Public Health Service Act is amended by adding
			 at the end the following new section:
				
					771.Hospital
				residency loan program
						(a)EstablishmentNot
				later than January 1, 2010, the Secretary, acting through the Administrator of
				the Health Resources and Services Administration, shall establish a loan
				program that provides loans to eligible hospitals to establish residency
				training programs.
						(b)ApplicationNo
				loan may be provided under this section to an eligible hospital except pursuant
				to an application that is submitted and approved in a time, manner, and form
				specified by the Administrator of the Health Resources and Services
				Administration. A loan under this section shall be on such terms and conditions
				and meet such requirements as the Administrator determines appropriate, in
				accordance with the provisions of this section.
						(c)Eligibility;
				Preference for Rural and Small Urban Areas
							(1)Eligible
				hospital definedFor purposes of this section, an eligible
				hospital means, with respect to a loan under this section, a hospital
				that, as of the date of the submission of an application under subsection (b),
				meets, to the satisfaction of the Administrator of the Health Resources and
				Services Administration, each of the following criteria:
								(A)The hospital does
				not operate a residency training program, has not previously operated such a
				program, and has not taken any significant action, such as the expenditure of a
				material amount of funds, before July 1, 2009, to establish such a
				program.
								(B)The hospital has
				secured initial accreditation by the American Council for Graduate Medical
				Education or the American Osteopathic Association.
								(C)The hospital
				provides assurances to the satisfaction of the Administrator of the Health
				Resources and Services Administration that such loan shall be used, consistent
				with subsection (d), only for the purposes of establishing and conducting an
				allopathic or osteopathic physician residency training program in at least one
				of the following medical specialties, or a combination of the following:
									(i)Family
				medicine.
									(ii)Internal
				medicine.
									(iii)Emergency
				medicine.
									(iv)Obstetrics or
				gynecology.
									(v)General
				surgery.
									(vi)Preventive
				Medicine.
									(vii)Pediatrics.
									(viii)Behavioral and
				Mental Health.
									(D)The hospital
				enters into an agreement with the Administrator that certifies the hospital
				will provide for the repayment of the loan in accordance with subsection
				(e).
								(2)Preference for
				rural and small areasIn making loans under this section, the
				Administrator of the Health Resources and Services Administration shall give
				preference to any applicant for such a loan that is a hospital located in a
				rural areas (as such term is defined in section 1886(d)(2)(D) of the Social
				Security Act) or an urban area that is not a large urban area (as such terms
				are respectively defined in such section).
							(d)Permissible Uses
				of Loan FundsA loan provided under this section shall be used,
				with respect to a residency training program, only for costs directly
				attributable to the residency training program, except as otherwise provided by
				the Administrator of the Health Resources and Services Administration.
						(e)Repayment of
				Loans
							(1)Repayment
				plansFor purposes of subsection (c)(1)(D), a repayment plan for
				an eligible hospital is in accordance with this subsection if it provides for
				the repayment of the loan amount in installments, in accordance with a schedule
				that is agreed to by the Administrator of the Health Resources and Services
				Administration and the hospital and that is in accordance with this
				subsection.
							(2)Commencement of
				repaymentRepayment by an eligible hospital of a loan under this
				section shall commence not later than the date that is 18 months after the date
				on which the loan amount is disbursed to such hospital.
							(3)Repayment
				periodA loan made under this section shall be fully repaid not
				later than the date that is 24 months after the date on which the repayment is
				required to commence.
							(4)Loan payable in
				full if residency training program canceledIn the case that an
				eligible hospital borrows a loan under this section, with respect to a
				residency training program, and terminates such program before the date on
				which such loan has been fully repaid in accordance with a plan under paragraph
				(1), such loan shall be payable by the hospital not later than 45 days after
				the date of such termination.
							(f)No Interest
				ChargedThe Administrator of the Health Resources and Services
				Administration may not charge or collect interest on any loan made under this
				section.
						(g)Limitation on
				Total Amount of LoanThe cumulative dollar amount of a loan made
				to an eligible hospital under this section may not exceed $1,000,000.
						(h)PenaltiesThe
				Administrator of the Health Resources and Services Administration shall
				establish penalties to which an eligible hospital receiving a loan under this
				section would be subject if such hospital is in violation of any of the
				criteria described in subsection (c)(1).
						(i)ReportsNot
				later than January 1, 2014, and annually thereafter (before January 2, 2020),
				the Administrator of the Health Resources and Services Administration shall
				submit to Congress a report on the efficacy of the program under this section
				in increasing the number of residents practicing in each medical specialty
				described in subsection (c)(1)(C) during such year and the extent to which the
				program resulted in an increase in the number of available practitioners in
				each of such medical specialties that serve medically underserved
				populations.
						(j)Funding—
							(1)Authorization of
				appropriationsFor the purpose of providing amounts for loans
				under this section, there are authorized to be appropriated $25,000,000 for the
				period of fiscal years 2010 through 2020.
							(2)AvailabilityAmounts
				appropriated under paragraph (1) shall remain available until expended.
							(3)Repaid loan
				amountsAny amount repaid by, or recovered from, an eligible
				hospital under this section on or before the date of termination described in
				subsection (k) shall be credited to the appropriation account from which the
				loan amount involved was originally paid. Any amount repaid by, or recovered
				from, such a hospital under this section after such date shall be credited to
				the general fund in the Treasury.
							(k)Termination of
				ProgramNo loan may be made under this section after December 31,
				2019.
						.
			IIPrimary Care
			 Provisions
			2001.Short
			 titleThis title may be cited
			 as the Preserving Patient Access to
			 Primary Care Act of 2009.
			2002.FindingsCongress makes the following
			 findings:
				(1)Approximately 21
			 percent of physicians who were board certified in general internal medicine
			 during the early 1990s have left internal medicine, compared to a 5 percent
			 departure rate for those who were certified in subspecialties of internal
			 medicine.
				(2)The number of
			 United States medical graduates going into family medicine has fallen by more
			 than 50 percent from 1997 to 2005.
				(3)In 2007, only 88
			 percent of the available medicine residency positions were filled and only 42
			 percent of those were filled by United States medical school graduates.
				(4)In 2006, only 24
			 percent of third-year internal medicine resident intended to pursue careers in
			 general internal medicine, down from 54 percent in 1998.
				(5)Primary care
			 physicians serve as the point of first contact for most patients and are able
			 to coordinate the care of the whole person, reducing unnecessary care and
			 duplicative testing.
				(6)Primary care
			 physicians and primary care providers practicing preventive care, including
			 screening for illness and treating diseases, can help prevent complications
			 that result in more costly care.
				(7)Patients with
			 primary care physicians or primary care providers have lower health care
			 expenditures and primary care is correlated with better health status, lower
			 overall mortality, and longer life expectancy.
				(8)Higher proportions
			 of primary care physicians are associated with significantly reduced
			 utilization.
				(9)The United States
			 has a higher ratio of specialists to primary care physicians than other
			 industrialized nations and the population of the United States is growing
			 faster than the expected rate of growth in the supply of primary care
			 physicians.
				(10)The number of
			 Americans age 65 and older, those eligible for Medicare and who use far more
			 ambulatory care visits per person as those under age 65, is expected to double
			 from 2000 to 2030.
				(11)A decrease in
			 Federal spending to carry out programs authorized by title VII of the Public
			 Health Service Act threatens the viability of one of the programs used to solve
			 the problem of inadequate access to primary care.
				(12)The National
			 Health Service Corps program has a proven record of supplying physicians to
			 underserved areas, and has played an important role in expanding access for
			 underserved populations in rural and inner city communities.
				(13)Individuals in
			 many geographic areas, especially rural areas, lack adequate access to high
			 quality preventive, primary health care, contributing to significant health
			 disparities that impair America's public health and economic
			 productivity.
				(14)About 20 percent
			 of the population of the United States resides in primary medical care Health
			 Professional Shortage Areas.
				2003.Definitions
				(a)General
			 definitionsIn this title:
					(1)Chronic Care
			 CoordinationThe term chronic care coordination
			 means the coordination of services that is based on the Chronic Care Model that
			 provides on-going health care to patients with chronic diseases that may
			 include any of the following services:
						(A)The development of
			 an initial plan of care, and subsequent appropriate revisions to such plan of
			 care.
						(B)The management of,
			 and referral for, medical and other health services, including
			 interdisciplinary care conferences and management with other providers.
						(C)The monitoring and
			 management of medications.
						(D)Patient education
			 and counseling services.
						(E)Family caregiver
			 education and counseling services.
						(F)Self-management
			 services, including health education and risk appraisal to identify behavioral
			 risk factors through self-assessment.
						(G)Providing access
			 by telephone with physicians and other appropriate health care professionals,
			 including 24-hour availability of such professionals for emergencies.
						(H)Management with
			 the principal nonprofessional caregiver in the home.
						(I)Managing and
			 facilitating transitions among health care professionals and across settings of
			 care, including the following:
							(i)Pursuing the
			 treatment option elected by the individual.
							(ii)Including any
			 advance directive executed by the individual in the medical file of the
			 individual.
							(J)Information about,
			 and referral to, hospice care, including patient and family caregiver education
			 and counseling about hospice care, and facilitating transition to hospice care
			 when elected.
						(K)Information about,
			 referral to, and management with, community services.
						(2)Critical
			 shortage health facilityThe term critical shortage health
			 facility means a public or private nonprofit health facility that does
			 not serve a health professional shortage area (as designated under section 332
			 of the Public Health Service Act), but that has a critical shortage of
			 physicians (as determined by the Secretary) in a primary care field.
					(3)PhysicianThe
			 term physician has the meaning given such term in section 1861(r)(1) of the
			 Social Security Act.
					(4)Primary
			 careThe term primary care means the provision of
			 integrated, high-quality, accessible health care services by health care
			 providers who are accountable for addressing a full range of personal health
			 and health care needs, developing a sustained partnership with patients,
			 practicing in the context of family and community, and working to minimize
			 disparities across population subgroups.
					(5)Primary care
			 fieldThe term primary
			 care field means any of the following fields:
						(A)The field of
			 family medicine.
						(B)The field of general internal
			 medicine.
						(C)The field of geriatric medicine.
						(D)The field of pediatric medicine
						(6)Primary care
			 physicianThe term
			 primary care physician means a physician who is trained in a
			 primary care field who provides first contact, continuous, and comprehensive
			 care to patients.
					(7)Primary care
			 providerThe term primary care provider
			 means—
						(A)a nurse
			 practitioner; or
						(B)a physician assistant practicing as a
			 member of a physician-directed team;
						who provides
			 first contact, continuous, and comprehensive care to patients.(8)Principal
			 careThe term principal care means integrated,
			 accessible health care that is provided by a physician who is a medical
			 subspecialist that addresses the majority of the personal health care needs of
			 patients with chronic conditions requiring the subspecialist’s expertise, and
			 for whom the subspecialist assumes care management, developing a sustained
			 physician-patient partnership and practicing within the context of family and
			 community.
					(9)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(b)Primary Medical
			 Care Shortage Area
					(1)In
			 generalIn this title, the term primary medical care
			 shortage area or PMCSA means a geographic area with a
			 shortage of physicians (as designated by the Secretary) in a primary care
			 field, as designated in accordance with paragraph (2).
					(2)DesignationTo
			 be designated by the Secretary as a PMCSA, the Secretary must find that the
			 geographic area involved has an established shortage of primary care physicians
			 for the population served. The Secretary shall make such a designation with
			 respect to an urban or rural geographic area if the following criteria are
			 met:
						(A)The area is a
			 rational area for the delivery of primary care services.
						(B)One of the
			 following conditions prevails within the area:
							(i)The
			 area has a population to full-time-equivalent primary care physician ratio of
			 at least 3,500 to 1.
							(ii)The
			 area has a population to full-time-equivalent primary care physician ratio of
			 less than 3,500 to 1 and has unusually high needs for primary care services or
			 insufficient capacity of existing primary care providers.
							(C)Primary care
			 providers in contiguous geographic areas are overutilized.
						(c)Medically
			 Underserved Area
					(1)In
			 generalIn this title, the term medically underserved
			 area or MUA means a rational service area with a
			 demonstrable shortage of primary healthcare resources relative to the needs of
			 the entire population within the service area as determined in accordance with
			 paragraph (2) through the use of the Index of Medical Underservice (referred to
			 in this subsection as the IMU) with respect to data on a service
			 area.
					(2)DeterminationsUnder
			 criteria to be established by the Secretary with respect to the IMU, if a
			 service area is determined by the Secretary to have a score of 62.0 or less,
			 such area shall be eligible to be designated as a MUA.
					(3)IMU
			 variablesIn establishing criteria under paragraph (2), the
			 Secretary shall ensure that the following variables are utilized:
						(A)The ratio of
			 primary medical care physicians per 1,000 individuals in the population of the
			 area involved.
						(B)The infant
			 mortality rate in the area involved.
						(C)The percentage of
			 the population involved with incomes below the poverty level.
						(D)The percentage of
			 the population involved age 65 or over.
						The value of
			 each of such variables for the service area involved shall be converted by the
			 Secretary to a weighted value, according to established criteria, and added
			 together to obtain the area's IMU score.(d)Patient-centered
			 Medical Home
					(1)In
			 generalIn this title, the
			 term patient-centered medical home means a physician-directed
			 practice (or a nurse practitioner directed practice in those States in which
			 such functions are included in the scope of practice of licensed nurse
			 practitioners) that has been certified by an organization under paragraph (3)
			 as meeting the following standards:
						(A)The practice
			 provides patients who elect to obtain care through a patient-centered medical
			 home (referred to as participating patients) with direct and
			 ongoing access to a primary or principal care physician or a primary care
			 provider who accepts responsibility for providing first contact, continuous,
			 and comprehensive care to the whole person, in collaboration with teams of
			 other health professionals, including nurses and specialist physicians, as
			 needed and appropriate.
						(B)The practice
			 applies standards for access to care and communication with participating
			 beneficiaries.
						(C)The practice has
			 readily accessible, clinically useful information on participating patients
			 that enables the practice to treat such patients comprehensively and
			 systematically.
						(D)The practice
			 maintains continuous relationships with participating patients by implementing
			 evidence-based guidelines and applying such guidelines to the identified needs
			 of individual beneficiaries over time and with the intensity needed by such
			 beneficiaries.
						(2)Recognition of
			 NCQA approvalSuch term also
			 includes a physician-directed (or nurse-practitioner-directed) practice that
			 has been recognized as a medical home through the Physician Practice
			 Connections—patient-centered Medical Home (PPC—PCMH) voluntary
			 recognition process of the National Committee for Quality Assurance.
					(3)Standard Setting
			 and Qualification Process for Medical HomesThe Secretary shall
			 establish a process for the selection of a qualified standard setting and
			 certification organization—
						(A)to establish
			 standards, consistent with this subsection, to enable medical practices to
			 qualify as patient-centered medical homes; and
						(B)to provide for the
			 review and certification of medical practices as meeting such standards.
						(4)Treatment of
			 certain practicesNothing in
			 this section shall be construed as preventing a nurse practitioner from leading
			 a patient-centered medical home so long as—
						(A)all of the
			 requirements of this section are met; and
						(B)the nurse
			 practitioner is acting consistently with State law.
						(e)Application
			 under Medicare, Medicaid, PHSA, etcUnless otherwise provided, the provisions
			 of the previous subsections shall apply for purposes of provisions of the
			 Social Security Act, the Public Health Service Act, and any other Act amended
			 by this title.
				AMedical
			 education
				2101.Recruitment
			 incentivesTitle VII of the
			 Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by adding at
			 the end the following:
					
						VIMedical education
				recruitment incentives
							786.Medical
				education recruitment incentives
								(a)In
				generalThe Secretary is authorized to award grants or contracts
				to institutions of higher education that are graduate medical schools, to
				enable the graduate medical schools to improve primary care education and
				training for medical students.
								(b)ApplicationA
				graduate medical school that desires to receive a grant under this section
				shall submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(c)Uses of
				fundsA graduate medical school that receives a grant under this
				section shall use such grant funds to carry out 1 or more of the
				following:
									(1)The creation of
				primary care mentorship programs.
									(2)Curriculum
				development for population-based primary care models of care, such as the
				patient-centered medical home.
									(3)Increased
				opportunities for ambulatory, community-based training.
									(4)Development of generalist curriculum to
				enhance care for rural and underserved populations in primary care or general
				surgery.
									(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for each of the fiscal years 2010 through
				2012.
								.
				2102.Debt
			 forgiveness, scholarships, and service obligations
					(a)PurposeIt
			 is the purpose of this section to encourage individuals to enter and continue
			 in primary care physician careers.
					(b)Amendment to the
			 Public Health Service ActPart D of title III of the Public
			 Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the
			 following:
						
							XXPrimary care
				medical education
								340A.Scholarships
									(a)In
				generalThe Secretary, acting
				through the Administrator of the Health Resources and Services Administration,
				shall award grants to critical shortage health facilities to enable such
				facilities to provide scholarships to individuals who agree to serve as
				physicians at such facilities after completing a residency in a primary care
				field (as defined in section 3(a)(5) of the Preserving Patient Access to
				Primary Care Act of 2009).
									(b)ScholarshipsA
				health facility shall use amounts received under a grant under this section to
				enter into contracts with eligible individuals under which—
										(1)the facility
				agrees to provide the individual with a scholarship for each school year (not
				to exceed 4 school years) in which the individual is enrolled as a full-time
				student in a school of medicine or a school of osteopathic medicine; and
										(2)the individual
				agrees—
											(A)to maintain an
				acceptable level of academic standing;
											(B)to complete a
				residency in a primary care field; and
											(C)after completing
				the residency, to serve as a primary care physician at such facility in such
				field for a time period equal to the greater of—
												(i)one year for each
				school year for which the individual was provided a scholarship under this
				section; or
												(ii)two years.
												(c)Amount
										(1)In
				generalThe amount paid by a health facility to an individual
				under a scholarship under this section shall not exceed $35,000 for any school
				year.
										(2)ConsiderationsIn
				determining the amount of a scholarship to be provided to an individual under
				this section, a health facility may take into consideration the individual's
				financial need, geographic differences, and educational costs.
										(3)Exclusion from
				gross incomeFor purposes of the Internal Revenue Code of 1986,
				gross income shall not include any amount received as a scholarship under this
				section.
										(d)Application of
				certain provisionsThe provisions of subpart III of part D shall,
				except as inconsistent with this section, apply to the program established in
				subsection (a) in the same manner and to the same extent as such provisions
				apply to the National Health Service Corps Scholarship Program established in
				such subpart.
									(e)DefinitionsIn
				this section:
										(1)Critical
				shortage health facilityThe
				term critical shortage health facility means a public or private
				nonprofit health facility that does not serve a health professional shortage
				area (as designated under section 332), but has a critical shortage of
				physicians (as determined by the Secretary) in a primary care field.
										(2)Eligible
				individualThe term eligible individual means an
				individual who is enrolled, or accepted for enrollment, as a full-time student
				in an accredited school of medicine or school of osteopathic medicine.
										340B.Loan repayment
				program
									(a)PurposeIt
				is the purpose of this section to alleviate critical shortages of primary care
				physicians and primary care providers.
									(b)Loan
				repaymentsThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program of
				entering into contracts with eligible individuals under which—
										(1)the individual
				agrees to serve—
											(A)as a primary care physician or primary care
				provider in a primary care field; and
											(B)in an area that is
				not a health professional shortage area (as designated under section 332), but
				has a critical shortage of primary care physicians and primary care providers
				(as determined by the Secretary) in such field; and
											(2)the Secretary
				agrees to pay, for each year of such service, not more than $35,000 of the
				principal and interest of the undergraduate or graduate educational loans of
				the individual.
										(c)Service
				requirementA contract entered into under this section shall
				allow the individual receiving the loan repayment to satisfy the service
				requirement described in subsection (a)(1) through employment in a solo or
				group practice, a clinic, a public or private nonprofit hospital, or any other
				appropriate health care entity.
									(d)Application of
				certain provisionsThe provisions of subpart III of part D shall,
				except as inconsistent with this section, apply to the program established in
				subsection (a) in the same manner and to the same extent as such provisions
				apply to the National Health Service Corps Scholarship Program established in
				such subpart.
									(e)DefinitionIn
				this section, the term eligible individual means—
										(1)an individual with
				a degree in medicine or osteopathic medicine; or
										(2)a primary care
				provider (as defined in section 3(a)(7) of the
				Preserving Patient Access to Primary Care Act
				of 2009).
										340C.Loan
				repayments for physicians in the fields of obstetrics and gynecology and
				certified nurse midwives
									(a)PurposeIt
				is the purpose of this section to alleviate critical shortages of physicians in
				the fields of obstetrics and gynecology and certified nurse midwives.
									(b)Loan
				repaymentsThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall establish a program of
				entering into contracts with eligible individuals under which—
										(1)the individual
				agrees to serve—
											(A)as a physician in
				the field of obstetrics and gynecology or as a certified nurse midwife;
				and
											(B)in an area that is
				not a health professional shortage area (as designated under section 332), but
				has a critical shortage of physicians in the fields of obstetrics and
				gynecology or certified nurse midwives (as determined by the Secretary),
				respectively; and
											(2)the Secretary
				agrees to pay, for each year of such service, not more than $35,000 of the
				principal and interest of the undergraduate or graduate educational loans of
				the individual.
										(c)Service
				requirementA contract entered into under this section shall
				allow the individual receiving the loan repayment to satisfy the service
				requirement described in subsection (a)(1) through employment in a solo or
				group practice, a clinic, a public or private nonprofit hospital, or any other
				appropriate health care entity.
									(d)Application of
				certain provisionsThe provisions of subpart III of part D shall,
				except as inconsistent with this section, apply to the program established in
				subsection (a) in the same manner and to the same extent as such provisions
				apply to the National Health Service Corps Scholarship Program established in
				such subpart.
									(e)DefinitionIn
				this section, the term eligible individual means—
										(1)a physician in the
				field of obstetrics and gynecology; or
										(2)a certified nurse
				midwife.
										340D.ReportsNot later than 18 months after the date of
				enactment of this section, and annually thereafter, the Secretary shall submit
				to Congress a report that describes the programs carried out under this
				subpart, including statements concerning—
									(1)the number of
				enrollees, scholarships, loan repayments, and grant recipients;
									(2)the number of
				graduates;
									(3)the amount of
				scholarship payments and loan repayments made;
									(4)which educational
				institution the recipients attended;
									(5)the number and
				placement location of the scholarship and loan repayment recipients at health
				care facilities with a critical shortage of primary care physicians;
									(6)the default rate
				and actions required;
									(7)the amount of
				outstanding default funds of both the scholarship and loan repayment
				programs;
									(8)to the extent that
				it can be determined, the reason for the default;
									(9)the demographics
				of the individuals participating in the scholarship and loan repayment
				programs;
									(10)the justification
				for the allocation of funds between the scholarship and loan repayment
				programs; and
									(11)an evaluation of
				the overall costs and benefits of the programs.
									340E.Authorization
				of appropriationsTo carry out
				sections 340I, 340J, and 340K there are authorized to be appropriated
				$55,000,000 for fiscal year 2010, $90,000,000 for fiscal year 2011, and
				$125,000,000 for fiscal year 2012, to be used solely for scholarships and loan
				repayment awards for primary care physicians and primary care
				providers.
								.
					2103.Deferment of
			 loans during residency and internships
					(a)Loan
			 requirementsSection 427(a)(2)(C)(i) of the Higher Education Act
			 of 1965 (20 U.S.C. 1077(a)(2)(C)(i)) is amended by inserting unless the
			 medical internship or residency program is in a primary care field (as defined
			 in section 3(a)(5) of the Preserving Patient Access to Primary Care Act of
			 2009) after residency program.
					(b)FFEL
			 loansSection 428(b)(1)(M)(i)
			 of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(M)(i)) is amended by
			 inserting unless the medical internship or residency program is in a
			 primary care field (as defined in section 3(a)(5) of the Preserving Patient
			 Access to Primary Care Act of 2009) after residency
			 program.
					(c)Federal Direct
			 LoansSection 455(f)(2)(A) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087e(f)(2)(A)) is amended by
			 inserting unless the medical internship or residency program is in a
			 primary care field (as defined in section 3(a)(5) of the Preserving Patient
			 Access to Primary Care Act of 2009) after residency
			 program.
					(d)Federal Perkins
			 LoansSection 464(c)(2)(A)(i) of the Higher Education Act of 1965
			 (20 U.S.C. 1087dd(c)(2)(A)(i)) is amended by inserting unless the
			 medical internship or residency program is in a primary care field (as defined
			 in section 3(a)(5) of the Preserving Patient Access to Primary Care Act of
			 2009) after residency program.
					2104.Educating
			 medical students about primary care careersPart C of title VII of the Public Health
			 Service Act (42 U.S.C. 293k) is amended by adding at the end the
			 following:
					
						749.Educating
				Medical Students about Primary Care Careers
							(a)In
				generalThe Secretary shall award grants to eligible State and
				local government entities for the development of informational materials that
				promote careers in primary care by highlighting the advantages and rewards of
				primary care, and that encourage medical students, particularly students from
				disadvantaged backgrounds, to become primary care physicians.
							(b)AnnouncementThe
				grants described in subsection (a) shall be announced through a publication in
				the Federal Register and through appropriate media outlets in a manner intended
				to reach medical education institutions, associations, physician groups, and
				others who communicate with medical students.
							(c)EligibilityTo
				be eligible to receive a grant under this section an entity shall—
								(1)be a State or
				local entity; and
								(2)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
								(d)Use of
				funds
								(1)In
				generalAn entity shall use amounts received under a grant under
				this section to support State and local campaigns through appropriate media
				outlets to promote careers in primary care and to encourage individuals from
				disadvantaged backgrounds to enter and pursue careers in primary care.
								(2)Specific
				usesIn carrying out activities under paragraph (1), an entity
				shall use grants funds to develop informational materials in a manner intended
				to reach as wide and diverse an audience of medical students as possible, in
				order to—
									(A)advertise and
				promote careers in primary care;
									(B)promote primary
				care medical education programs;
									(C)inform the public
				of financial assistance regarding such education programs;
									(D)highlight
				individuals in the community who are practicing primary care physicians;
				or
									(E)provide any other
				information to recruit individuals for careers in primary care.
									(e)LimitationAn
				entity shall not use amounts received under a grant under this section to
				advertise particular employment opportunities.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, such sums as may be necessary for each of fiscal years 2010
				through
				2013.
							.
				2105.Training in
			 family medicine, general internal medicine, general geriatrics, general
			 pediatrics, physician assistant education, general dentistry, and pediatric
			 dentistrySection 747(e) of
			 the Public Health Service Act (42 U.S.C. 293k) is amended by striking paragraph
			 (1) and inserting the following:
					
						(1)Authorization of
				appropriationsFor the
				purpose of carrying out this section, there is authorized to be appropriated
				$198,000,000 for each of fiscal years 2010 through
				2012.
						.
				2106.Increased
			 funding for National Health Service Corps Scholarship and loan repayment
			 programs
					(a)In
			 generalThere is authorized
			 to be appropriated $332,000,000 for the period of fiscal years 2010 through
			 2012 for the purpose of carrying out subpart III of part D of title III of the
			 Public Health Service Act (42 U.S.C. 254l et seq.). Such authorization of
			 appropriations is in addition to the authorization of appropriations in section
			 338H of such Act (42 U.S.C. 254q) and any other authorization of appropriations
			 for such purpose.
					(b)AllocationOf the amounts appropriated under
			 subsection (a) for the period of fiscal years 2010 through 2012, the Secretary
			 shall obligate $96,000,000 for the purpose of providing contracts for
			 scholarships and loan repayments to individuals who—
						(1)are primary care
			 physicians or primary care providers; and
						(2)have not previously received a scholarship
			 or loan repayment under subpart III of part D of title III of the Public Health
			 Service Act (42 U.S.C. 254l et seq.).
						BMedicaid Related
			 Provisions
				2201.Transformation
			 grants to support patient-centered medical homes under Medicaid and
			 CHIP
					(a)In
			 generalSection 1903(z) of the Social Security Act (42 U.S.C.
			 1396b(z)) is amended—
						(1)in paragraph (2),
			 by adding at the end the following new subparagraph:
							
								(G)Methods for
				improving the effectiveness and efficiency of medical assistance provided under
				this title and child health assistance provided under title XXI by encouraging
				the adoption of medical practices that satisfy the standards established by the
				Secretary under paragraph (2) of section 3(d) of the Preserving Patient Access
				to Primary Care Act of 2009 for medical practices to qualify as
				patient-centered medical homes (as defined in paragraph (1) of such
				section).
								;
				and
						(2)in paragraph
			 (4)—
							(A)in subparagraph
			 (A)—
								(i)in
			 clause (i), by striking and at the end;
								(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
								(iii)by
			 inserting after clause (ii), the following new clause:
									
										(iii)$25,000,000 for
				each of fiscal years 2010, 2011, and
				2012.
										;
				and
								(B)in subparagraph
			 (B), by striking the second and third sentences and inserting the following:
			 Such method shall provide that 100 percent of such funds for each of
			 fiscal years 2010, 2011, and 2012 shall be allocated among States that design
			 programs to adopt the innovative methods described in paragraph (2)(G), with
			 preference given to States that design programs involving multipayers
			 (including under title XVIII and private health plans) test projects for
			 implementation of the elements necessary to be recognized as a patient-centered
			 medical home practice under the National Committee for Quality Assurance
			 Physicians Practice Connection—PCMH module (or any other equivalent process, as
			 determined by the Secretary)..
							(b)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2010.
					CMedicare
			 Provisions
				IPrimary
			 Care
					2301.Reforming
			 payment systems under Medicare to support primary care
						(a)Increasing
			 budget neutrality limits under the physician fee schedule To account for
			 anticipated savings resulting from payments for certain services and the
			 coordination of beneficiary careSection 1848(c)(2)(B) of the
			 Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)) is amended—
							(1)in clause
			 (ii)(II), by striking (iv) and (v) and inserting (iv),
			 (v), and (vii); and
							(2)by adding at the
			 end the following new clause:
								
									(vii)Increase in
				limitation to account for certain anticipated savings
										(I)In
				generalEffective for fee schedules established beginning with
				2010, the Secretary shall increase the limitation on annual adjustments under
				clause (ii)(II) by an amount equal to the anticipated savings under parts A, B,
				and D (including any savings with respect to items and services for which
				payment is not made under this section) which are a result of payments for
				designated primary care services and comprehensive care coordination services
				under section 1834(m) and the coverage of patient-centered medical home
				services under section 1861(s)(2)(FF) (as determined by the Secretary).
										(II)Mechanism to
				determine application of increaseThe Secretary shall establish a
				mechanism for determining which relative value units established under this
				paragraph for physicians' services shall be subject to an adjustment under
				clause (ii)(I) as a result of the increase under subclause (I).
										(III)Additional
				funding as determined necessary by the secretaryIn addition to
				any funding that may be made available as a result of an increase in the
				limitation on annual adjustments under subclause (I), there shall also be
				available to the Secretary, for purposes of making payments under this title
				for new services and capabilities to improve care provided to individuals under
				this title and to generate efficiencies under this title, such additional funds
				as the Secretary determines are
				necessary.
										.
							(b)Separate
			 medicare payment for designated primary care services and comprehensive care
			 coordination services
							(1)In
			 generalSection 1834 of the Social Security Act (42 U.S.C. 1395m)
			 is amended by adding at the end the following new subsection:
								
									(n)Payment for
				designated primary care services and comprehensive care coordination
				services
										(1)In
				generalThe Secretary shall pay for designated primary care
				services and comprehensive care coordination services furnished to an
				individual enrolled under this part.
										(2)Payment
				amountThe Secretary shall determine the amount of payment for
				designated primary care services and comprehensive care coordination services
				under this subsection.
										(3)Documentation requirementsThe Secretary shall propose appropriate
				documentation requirements to justify payments for designated primary care
				services and comprehensive care coordination services under this
				subsection.
										(4)Definitions
											(A)Comprehensive
				care coordination servicesThe term comprehensive care
				coordination services means care coordination services with procedure
				codes established by the Secretary (as appropriate) which are furnished to an
				individual enrolled under this part by a primary care provider or principal
				care physician.
											(B)Designated
				primary care servicesThe term designated primary care
				service means a service which the Secretary determines has a procedure
				code which involves a clinical interaction with an individual enrolled under
				this part that is inherent to care coordination, including interactions outside
				of a face-to-face encounter. Such term includes the following:
												(i)Care plan
				oversight.
												(ii)Evaluation and
				management provided by phone.
												(iii)Evaluation and
				management provided using internet resources.
												(iv)Collection and
				review of physiologic data, such as from a remote monitoring device.
												(v)Education and
				training for patient self management.
												(vi)Anticoagulation
				management services.
												(vii)Any other
				service determined appropriate by the
				Secretary.
												.
							(2)Effective
			 dateThe amendment made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
							2302.Coverage of
			 patient-centered medical home services
						(a)In
			 generalSection 1861(s)(2) of the Social Security Act (42 U.S.C.
			 1395x(s)(2)) is amended—
							(1)in subparagraph
			 (DD), by striking and at the end;
							(2)in subparagraph
			 (EE), by inserting and at the end; and
							(3)by adding at the
			 end the following new subparagraph:
								
									(FF)patient-centered medical home
				services (as defined in subsection
				(hhh)(1));
									.
							(b)Definition of
			 patient-centered medical home servicesSection 1861 of the Social
			 Security Act (42 U.S.C. 1395x) is amended by adding at the end the following
			 new subsection:
							
								(hhh)Patient-centered medical home services(1)The term
				patient-centered medical home services means care coordination
				services furnished by a qualified patient-centered medical home.
									(2)The term qualified patient-centered
				medical home means a patient-centered medical home (as defined in
				section 3(d) of the Preserving Patient Access to Primary Care Act of
				2009).
									.
						(c)Monthly fee for
			 patient-centered medical home servicesSection 1848 of the Social
			 Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the following
			 new subsection:
							
								(p)Monthly fee for
				patient-centered medical home services
									(1)Monthly
				fee
										(A)In
				generalNot later than January 1, 2012, the Secretary shall
				establish a payment methodology for patient-centered medical home services (as
				defined in paragraph (1) of section 1861(hhh)). Under such payment methodology,
				the Secretary shall pay qualified patient-centered medical homes (as defined in
				paragraph (2) of such section) a monthly fee for each individual who elects to
				receive patient-centered medical home services at that medical home. Such fee
				shall be paid on a prospective basis.
										(B)ConsiderationsThe
				Secretary shall take into account the results of the Medicare medical home
				demonstration project under section 204 of the Medicare Improvement and
				Extension Act of 2006 (42 U.S.C. 1395b–1 note; division B of Public Law
				109–432) in establishing the payment methodology under subparagraph (A).
										(2)Amount of
				payment
										(A)ConsiderationsIn
				determining the amount of such fee, subject to paragraph (3), the Secretary
				shall consider the following:
											(i)The clinical work
				and practice expenses involved in providing care coordination services
				consistent with the patient-centered medical home model (such as providing
				increased access, care coordination, disease population management, and
				education) for which payment is not made under this section as of the date of
				enactment of this subsection.
											(ii)Ensuring that the
				amount of payment is sufficient to support the acquisition, use, and
				maintenance of clinical information systems which—
												(I)are needed by a
				qualified patient-centered medical home; and
												(II)have been shown
				to facilitate improved outcomes through care coordination.
												(iii)The
				establishment of a tiered monthly care management fee that provides for a range
				of payment depending on how advanced the capabilities of a qualified
				patient-centered medical home are in having the information systems needed to
				support care coordination.
											(B)Risk-adjustmentThe
				Secretary shall use appropriate risk-adjustment in determining the amount of
				the monthly fee under this paragraph.
										(3)Funding
										(A)In
				generalThe Secretary shall determine the aggregate estimated
				savings for a calendar year as a result of the implementation of this
				subsection on reducing preventable hospital admissions, duplicate testing,
				medication errors and drug interactions, and other savings under this part and
				part A (including any savings with respect to items and services for which
				payment is not made under this section).
										(B)FundingSubject
				to subparagraph (C), the aggregate amount available for payment of the monthly
				fee under this subsection during a calendar year shall be equal to the
				aggregate estimated savings (as determined under subparagraph (A)) for the
				calendar year (as determined by the Secretary).
										(C)Additional
				fundingIn the case where the amount of the aggregate actual
				savings during the preceding 3 years exceeds the amount of the aggregate
				estimated savings (as determined under subparagraph (A)) during such period,
				the aggregate amount available for payment of the monthly fee under this
				subsection during the calendar year (as determined under subparagraph (B))
				shall be increased by the amount of such excess.
										(D)Additional funding as determined necessary
				by the secretaryIn addition
				to any funding made available under subparagraphs (B) and (C), there shall also
				be available to the Secretary, for purposes of effectively implementing this
				subsection, such additional funds as the Secretary determines are
				necessary.
										(4)Performance-based
				bonus paymentsThe Secretary shall establish a process for paying
				a performance-based bonus to qualified patient-centered medical homes which
				meet or achieve substantial improvements in performance (as specified under
				clinical, patient satisfaction, and efficiency benchmarks established by the
				Secretary). Such bonus shall be in an amount determined appropriate by the
				Secretary.
									(5)No effect on
				payments for evaluation and management servicesThe monthly fee
				under this subsection shall have no effect on the amount of payment for
				evaluation and management services under this
				title.
									.
						(d)CoinsuranceSection
			 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is
			 amended—
							(1)by striking
			 and before (W); and
							(2)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 patient-centered medical home services (as defined in section 1861(hhh)(1)),
			 the amount paid shall be (i) in the case of such services which are physicians'
			 services, the amount determined under subparagraph (N), and (ii) in the case of
			 all other such services, 80 percent of the lesser of the actual charge for the
			 service or the amount determined under a fee schedule established by the
			 Secretary for purposes of this subparagraph.
							(e)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2012.
						2303.Medicare
			 primary care payment equity and access provision
						(a)In
			 generalSection 1848 of the
			 Social Security Act (42 U.S.C. 1395w–4), as amended by section 2302(c), is
			 amended by adding at the end the following new subsection:
							
								(q)Primary care
				payment equity and access
									(1)In
				generalNot later than
				January 1, 2010, the Secretary shall develop a methodology, in consultation
				with primary care physician organizations and primary care provider
				organizations, the Medicare Payment Advisory Commission, and other experts, to
				increase payments under this section for designated evaluation and management
				services provided by primary care physicians, primary care providers, and
				principal care providers through 1 or more of the following:
										(A)A service-specific modifier to the relative
				value units established for such services.
										(B)Service-specific bonus payments.
										(C)Any other methodology determined
				appropriate by the Secretary.
										(2)Inclusion of
				proposed criteriaThe
				methodology developed under paragraph (1) shall include proposed criteria for
				providers to qualify for such increased payments, including consideration
				of—
										(A)the type of service being rendered;
										(B)the specialty of the provider providing the
				service; and
										(C)demonstration by the provider of voluntary
				participation in programs to improve quality, such as participation in the
				Physician Quality Reporting Initiative (as determined by the Secretary) or
				practice-level qualification as a patient-centered medical home.
										(3)Funding
										(A)DeterminationThe Secretary shall determine the aggregate
				estimated savings for a calendar year as a result of such increased payments on
				reducing preventable hospital admissions, duplicate testing, medication errors
				and drug interactions, Intensive Care Unit admissions, per capita health care
				expenditures, and other savings under this part and part A (including any
				savings with respect to items and services for which payment is not made under
				this section).
										(B)FundingThe aggregate amount available for such
				increased payments during a calendar year shall be equal to the aggregate
				estimated savings (as determined under subparagraph (A)) for the calendar year
				(as determined by the Secretary).
										(C)Additional
				funding as determined necessary by the secretaryIn addition to any funding made available
				under subparagraph (B), there shall also be available to the Secretary, for
				purposes of effectively implementing this subsection, such additional funds as
				the Secretary determines are
				necessary.
										.
						(b)Effective
			 dateThe amendment made by this section shall apply to services
			 furnished on or after January 1, 2010.
						2304.Additional
			 incentive payment program for primary care services furnished in health
			 professional shortage areas
						(a)In
			 generalSection 1833 of the Social Security Act (42 U.S.C. 1395l)
			 is amended by adding at the end the following new subsection:
							
								(x)Additional incentive payments for primary
				care services furnished in health professional shortage areas
									(1)In
				generalIn the case of primary care services furnished on or
				after January 1, 2010, by a primary care physician or primary care provider in
				an area that is designated (under section 332(a)(1)(A) of the Public Health
				Service Act) as a health professional shortage area as identified by the
				Secretary prior to the beginning of the year involved, in addition to the
				amount of payment that would otherwise be made for such services under this
				part, there also shall be paid (on a monthly or quarterly basis) an amount
				equal to 10 percent of the payment amount for the service under this
				part.
									(2)DefinitionsIn
				this subsection:
										(A)Primary care
				physician; primary care providerThe terms primary care
				physician and primary care provider have the meaning given
				such terms in paragraphs (6) and (7), respectively, of section 3(a) of the
				Preserving Patient Access to Primary Care Act of 2009.
										(B)Primary care
				servicesThe term primary care services means
				procedure codes for services in the category of the Healthcare Common Procedure
				Coding System, as established by the Secretary under section 1848(c)(5) (as of
				December 31, 2008, and as subsequently modified by the Secretary) consisting of
				evaluation and management services, but limited to such procedure codes in the
				category of office or other outpatient services, and consisting of
				subcategories of such procedure codes for services for both new and established
				patients.
										(3)Judicial
				reviewThere shall be no administrative or judicial review under
				section 1869, 1878, or otherwise, respecting the identification of primary care
				physicians, primary care providers, or primary care services under this
				subsection.
									.
						(b)Conforming
			 amendmentSection 1834(g)(2)(B) of the Social Security Act (42
			 U.S.C. 1395m(g)(2)(B)) is amended by adding at the end the following sentence:
			 Section 1833(x) shall not be taken into account in determining the
			 amounts that would otherwise be paid pursuant to the preceding
			 sentence..
						2305.Permanent extension
			 of Medicare incentive payment program for physician scarcity
			 areasSection 1833(u) of the
			 Social Security Act (42 U.S.C. 1395l(u)) is amended—
						(1)in paragraph (1)—
							(A)by inserting or on or after July 1,
			 2009 after before July 1, 2008; and
							(B)by inserting
			 (or, in the case of services furnished on or after July 1, 2009, 10
			 percent) after 5 percent; and
							(2)in paragraph
			 (4)(D), by striking before July 1, 2008 and inserting
			 before January 1, 2010.
						2306.HHS study and
			 report on the process for determining relative value under the Medicare
			 physician fee schedule
						(a)StudyThe
			 Secretary shall conduct a study on the process used by the Secretary for
			 determining relative value under the Medicare physician fee schedule under
			 section 1848(c) of the Social Security Act (42 U.S.C. 1395w–4(c)). Such study
			 shall include an analysis of the following:
							(1)(A)Whether the existing
			 process includes equitable representation of primary care physicians (as
			 defined in section 2003(a)(6)); and
								(B)any changes that may be necessary to
			 ensure such equitable representation.
								(2)(A)Whether the existing
			 process provides the Secretary with expert and impartial input from physicians
			 in medical specialties that provide primary care to patients with multiple
			 chronic diseases, the fastest growing part of the Medicare population;
			 and
								(B)any changes that may be necessary to
			 ensure such input.
								(3)(A)Whether the existing
			 process includes equitable representation of physician medical specialties in
			 proportion to their relative contributions toward caring for Medicare
			 beneficiaries, as determined by the percentage of Medicare billings per
			 specialty, percentage of Medicare encounters by specialty, or such other
			 measures of relative contributions to patient care as determined by the
			 Secretary; and
								(B)any changes that may be necessary to
			 reflect such equitable representation.
								(4)(A)Whether the existing
			 process, including the application of budget neutrality rules, unfairly
			 disadvantages primary care physicians, primary care providers, or other
			 physicians who principally provide evaluation and management services;
			 and
								(B)any changes that may be necessary to
			 eliminate such disadvantages.
								(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
						IIPreventive
			 services
					2311.Eliminating
			 time restriction for initial preventive physical examination
						(a)In
			 generalSection 1862(a)(1)(K)
			 of the Social Security Act (42 U.S.C. 1395y(a)(1)(K)) is amended by striking
			 more than and all that follows before the comma at the end and
			 inserting more than one time during the lifetime of the
			 individual.
						(b)Effective
			 dateThe amendments made by this section shall apply to services
			 furnished on or after January 1, 2010.
						2312.Elimination of
			 cost-sharing for preventive benefits under the Medicare program
						(a)Definition of
			 preventive servicesSection 1861(ddd) of the Social Security Act
			 (42 U.S.C. 1395w(dd)) is amended—
							(1)in the heading, by
			 inserting ; preventive
			 services after services;
							(2)in paragraph (1),
			 by striking not otherwise described in this title and inserting
			 not described in subparagraphs (A) through (N) of paragraph (3);
			 and
							(3)by adding at the
			 end the following new paragraph:
								
									(3)The term preventive
				services means the following:
										(A)Prostate cancer screening tests (as defined
				in subsection (oo)).
										(B)Colorectal cancer screening tests (as
				defined in subsection (pp)).
										(C)Diabetes outpatient self-management
				training services (as defined in subsection (qq)).
										(D)Screening for glaucoma for certain
				individuals (as described in subsection (s)(2)(U)).
										(E)Medical nutrition therapy services for
				certain individuals (as described in subsection (s)(2)(V)).
										(F)An initial preventive physical
				examination (as defined in subsection (ww)).
										(G)Cardiovascular screening blood tests
				(as defined in subsection (xx)(1)).
										(H)Diabetes screening tests (as defined
				in subsection (yy)).
										(I)Ultrasound screening for abdominal
				aortic aneurysm for certain individuals (as described in subsection
				(s)(2)(AA)).
										(J)Pneumococcal and influenza vaccine and
				their administration (as described in subsection (s)(10)(A)).
										(K)Hepatitis B vaccine and its
				administration for certain individuals (as described in subsection
				(s)(10)(B)).
										(L)Screening mammography (as defined in
				subsection (jj)).
										(M)Screening pap smear and screening
				pelvic exam (as described in subsection (s)(14)).
										(N)Bone mass measurement (as defined in
				subsection (rr)).
										(O)Additional preventive services (as
				determined under paragraph
				(1)).
										.
							(b)Coinsurance
							(1)General
			 application
								(A)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 2302, is amended—
									(i)in
			 subparagraph (T), by striking 80 percent and inserting
			 100 percent;
									(ii)in
			 subparagraph (W), by striking 80 percent and inserting
			 100 percent;
									(iii)by
			 striking and before (X); and
									(iv)by inserting
			 before the semicolon at the end the following: , and (Y) with respect to
			 preventive services described in subparagraphs (A) through (O) of section
			 1861(ddd)(3), the amount paid shall be 100 percent of the lesser of the actual
			 charge for the services or the amount determined under the fee schedule that
			 applies to such services under this part.
									(2)Elimination of
			 coinsurance for screening sigmoidoscopies and
			 colonoscopiesSection 1834(d) of the Social Security Act (42
			 U.S.C. 1395m(d)) is amended—
								(A)in paragraph
			 (2)—
									(i)in
			 subparagraph (A), by inserting , except that payment for such tests
			 under such section shall be 100 percent of the payment determined under such
			 section for such tests before the period at the end; and
									(ii)in
			 subparagraph (C)—
										(I)by striking clause
			 (ii); and
										(II)in clause
			 (i)—
											(aa)by
			 striking (i) In
			 general.—Notwithstanding and inserting
			 Notwithstanding;
											(bb)by
			 redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively,
			 and moving such clauses 2 ems to the left; and
											(cc)in
			 the flush matter following clause (ii), as so redesignated, by inserting
			 100 percent of after based on; and
											(B)in paragraph
			 (3)—
									(i)in
			 subparagraph (A), by inserting , except that payment for such tests
			 under such section shall be 100 percent of the payment determined under such
			 section for such tests before the period at the end; and
									(ii)in
			 subparagraph (C)—
										(I)by striking clause
			 (ii); and
										(II)in clause
			 (i)—
											(aa)by
			 striking (i) In
			 general.—Notwithstanding and inserting
			 Notwithstanding; and
											(bb)by
			 inserting 100 percent of after based on.
											(3)Elimination of
			 coinsurance in outpatient hospital settings
								(A)Exclusion from
			 OPD fee scheduleSection 1833(t)(1)(B)(iv) of the Social Security
			 Act (42 U.S.C. 1395l(t)(1)(B)(iv)) is amended by striking and diagnostic
			 mammography and inserting , diagnostic mammography, and
			 preventive services (as defined in section 1861(ddd)(3)).
								(B)Conforming
			 amendmentsSection 1833(a)(2) of the Social Security Act (42
			 U.S.C. 1395l(a)(2)) is amended—
									(i)in
			 subparagraph (F), by striking and after the semicolon at the
			 end;
									(ii)in
			 subparagraph (G)(ii), by adding and at the end; and
									(iii)by
			 adding at the end the following new subparagraph:
										
											(H)with respect to
				preventive services (as defined in section 1861(ddd)(3)) furnished by an
				outpatient department of a hospital, the amount determined under paragraph
				(1)(W) or (1)(X), as
				applicable;
											.
									(c)Waiver of
			 application of deductibleThe first sentence of section 1833(b)
			 of the Social Security Act (42 U.S.C. 1395l(b)) is amended—
							(1)in clause (1), by
			 striking items and services described in section 1861(s)(10)(A)
			 and inserting preventive services (as defined in section
			 1861(ddd)(3));
							(2)by inserting
			 and before (4); and
							(3)by striking
			 , (5) and all that follows up to the period at the end.
							2313.HHS study and
			 report on facilitating the receipt of Medicare preventive services by Medicare
			 beneficiaries
						(a)StudyThe
			 Secretary, in consultation with provider organizations and other appropriate
			 stakeholders, shall conduct a study on—
							(1)ways to assist
			 primary care physicians and primary care providers (as defined in section
			 2003(a)) in—
								(A)furnishing
			 appropriate preventive services (as defined in section 1861(ddd)(3) of the
			 Social Security Act, as added by section 2312) to individuals enrolled under
			 part B of title XVIII of such Act; and
								(B)referring such
			 individuals for other items and services furnished by other physicians and
			 health care providers; and
								(2)the advisability
			 and feasability of making additional payments under the Medicare program to
			 physicians and primary care providers for—
								(A)the work involved
			 in ensuring that such individuals receive appropriate preventive services
			 furnished by other physicians and health care providers; and
								(B)incorporating the
			 resulting clinical information into the treatment plan for the
			 individual.
								(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
						IIIOther
			 provisions
					2321.HHS study and
			 report on improving the ability of physicians and primary care providers to
			 assist Medicare beneficiaries in obtaining needed prescriptions under Medicare
			 part D
						(a)StudyThe
			 Secretary, in consultation with physician organizations and other appropriate
			 stakeholders, shall conduct a study on the development and implementation of
			 mechanisms to facilitate increased efficiency relating to the role of
			 physicians and primary care providers in Medicare beneficiaries obtaining
			 needed prescription drugs under the Medicare prescription drug program under
			 part D of title XVIII of the Social Security Act. Such study shall include an
			 analysis of ways to—
							(1)improve the
			 accessibility of formulary information;
							(2)streamline the
			 prior authorization, exception, and appeals processes, through, at a minimum,
			 standardizing formats and allowing electronic exchange of information;
			 and
							(3)recognize the work
			 of the physician and primary care provider involved in the prescribing process,
			 especially work that may extend beyond the amount considered to be bundled into
			 payment for evaluation and management services.
							(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
						2322.HHS study and
			 report on improved patient care through increased caregiver and physician
			 interaction
						(a)StudyThe
			 Secretary, in consultation with appropriate stakeholders, shall conduct a study
			 on the development and implementation of mechanisms to promote and increase
			 interaction between physicians or primary care providers and the families of
			 Medicare beneficiaries, as well as other caregivers who support such
			 beneficiaries, for the purpose of improving patient care under the Medicare
			 program. Such study shall include an analysis of—
							(1)ways to recognize
			 the work of physicians and primary care providers involved in discussing
			 clinical issues with caregivers that relate to the care of the beneficiary;
			 and
							(2)regulations under
			 the Medicare program that are barriers to interactions between caregivers and
			 physicians or primary care providers and how such regulations should be revised
			 to eliminate such barriers.
							(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report containing the results of the study conducted
			 under subsection (a), together with recommendations for such legislation and
			 administrative action as the Secretary determines appropriate.
						2323.Improved
			 patient care through expanded support for limited English proficiency (LEP)
			 services
						(a)Additional
			 payments for primary care physicians and primary care
			 providersSection 1833 of the Social Security Act (42 U.S.C.
			 1395l), as amended by section 2304, is amended by adding at the end the
			 following new subsection:
							
								(y)Additional
				payments for providing services to individuals with limited English
				proficiency
									(1)In
				generalIn the case of primary care providers’ services furnished
				on or after January 1, 2010, to an individual with limited English proficiency
				by a provider, in addition to the amount of payment that would otherwise be
				made for such services under this part, there shall also be paid an appropriate
				amount (as determined by the Secretary) in order to recognize the additional
				time involved in furnishing the service to such individual.
									(2)Judicial reviewThere shall be no administrative or
				judicial review under section 1869, 1878, or otherwise, respecting the
				determination of the amount of additional payment under this
				subsection.
									.
						(b)National
			 clearinghouseNot later than 180 days after the date of enactment
			 of this Act, the Secretary shall establish a national clearinghouse to make
			 available to the primary care physicians, primary care providers, patients, and
			 States translated documents regarding patient care and education under the
			 Medicare program, the Medicaid program, and the State Children's Health
			 Insurance Program under titles XVIII, XIX, and XXI, respectively, of the Social
			 Security Act.
						(c)Grants To
			 support language translation services in underserved communities
							(1)Authority to
			 award grantsThe Secretary shall award grants to support language
			 translation services for primary care physicians and primary care providers in
			 medically underserved areas (as defined in section 2003(c)).
							(2)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary to award grants under this subsection, such sums as are necessary for
			 fiscal years beginning with fiscal year 2010.
							2324.HHS study and
			 report on use of real-time Medicare claims adjudication
						(a)StudyThe
			 Secretary shall conduct a study to assess the ability of the Medicare program
			 under title XVIII of the Social Security Act to engage in real-time claims
			 adjudication for items and services furnished to Medicare beneficiaries.
						(b)ConsultationIn
			 conducting the study under subsection (a), the Secretary consult with
			 stakeholders in the private sector, including stakeholders who are using or are
			 testing real-time claims adjudication systems.
						(c)ReportNot
			 later than January 1, 2011, the Secretary shall submit to Congress a report
			 containing the results of the study conducted under subsection (a), together
			 with recommendations for such legislation and administrative action as the
			 Secretary determines appropriate.
						2325.Ongoing
			 assessment by MedPAC of the impact of Medicare payments on primary care access
			 and equityThe Medicare
			 Payment Advisory Commission, beginning in 2010 and in each of its subsequent
			 annual reports to Congress on Medicare physician payment policies, shall
			 provide an assessment of the impact of changes in Medicare payment policies in
			 improving access to and equity of payments to primary care physicians and
			 primary care providers. Such assessment shall include an assessment of the
			 effectiveness, once implemented, of the Medicare payment-related reforms
			 required by this Act to support primary care as well as any other payment
			 changes that may be required by Congress to improve access to and equity of
			 payments to primary care physicians and primary care providers.
					2326.Distribution
			 of additional residency positions
						(a)In
			 generalSection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
							(1)in paragraph
			 (4)(F)(i), by striking paragraph (7) and inserting
			 paragraphs (7) and (8);
							(2)in paragraph
			 (4)(H)(i), by striking paragraph (7) and inserting
			 paragraphs (7) and (8); and
							(3)by adding at the
			 end the following new paragraph:
								
									(8)Distribution of
				additional residency positions
										(A)Additional
				residency positions
											(i)Reduction in
				limit based on unused positions
												(I)In
				generalThe Secretary shall reduce the otherwise applicable
				resident limit for a hospital that the Secretary determines had residency
				positions that were unused for all 5 of the most recent cost reporting periods
				ending prior to the date of enactment of this paragraph by an amount that is
				equal to the number of such unused residency positions.
												(II)Exception for
				rural hospitals and certain other hospitalsThis subparagraph
				shall not apply to a hospital—
													(aa)located in a
				rural area (as defined in subsection (d)(2)(D)(ii));
													(bb)that has
				participated in a voluntary reduction plan under paragraph (6); or
													(cc)that has
				participated in a demonstration project approved as of October 31, 2003, under
				the authority of section 402 of Public Law 90–248.
													(ii)Number
				available for distributionThe number of additional residency
				positions available for distribution under subparagraph (B) shall be an amount
				that the Secretary determines would result in a 15 percent increase in the
				aggregate number of full-time equivalent residents in approved medical training
				programs (as determined based on the most recent cost reports available at the
				time of distribution). One-third of such number shall only be available for
				distribution to hospitals described in subclause (I) of subparagraph (B)(ii)
				under such subparagraph.
											(B)Distribution
											(i)In
				generalThe Secretary shall increase the otherwise applicable
				resident limit for each qualifying hospital that submits an application under
				this subparagraph by such number as the Secretary may approve for portions of
				cost reporting periods occurring on or after the date of enactment of this
				paragraph. The aggregate number of increases in the otherwise applicable
				resident limit under this subparagraph shall be equal to the number of
				additional residency positions available for distribution under subparagraph
				(A)(ii).
											(ii)Distribution to
				hospitals already operating over resident limit
												(I)In
				generalSubject to subclause (II), in the case of a hospital in
				which the reference resident level of the hospital (as defined in clause (ii))
				is greater than the otherwise applicable resident limit, the increase in the
				otherwise applicable resident limit under this subparagraph shall be an amount
				equal to the product of the total number of additional residency positions
				available for distribution under subparagraph (A)(ii) and the quotient
				of—
													(aa)the
				number of resident positions by which the reference resident level of the
				hospital exceeds the otherwise applicable resident limit for the hospital;
				and
													(bb)the
				number of resident positions by which the reference resident level of all such
				hospitals with respect to which an application is approved under this
				subparagraph exceeds the otherwise applicable resident limit for such
				hospitals.
													(II)RequirementsA
				hospital described in subclause (I)—
													(aa)is
				not eligible for an increase in the otherwise applicable resident limit under
				this subparagraph unless the amount by which the reference resident level of
				the hospital exceeds the otherwise applicable resident limit is not less than
				10 and the hospital trains at least 25 percent of the full-time equivalent
				residents of the hospital in primary care and general surgery (as of the date
				of enactment of this paragraph); and
													(bb)shall continue to
				train at least 25 percent of the full-time equivalent residents of the hospital
				in primary care and general surgery for the 10-year period beginning on such
				date.
													In the
				case where the Secretary determines that a hospital no longer meets the
				requirement of item (bb), the Secretary may reduce the otherwise applicable
				resident limit of the hospital by the amount by which such limit was increased
				under this clause.(III)Clarification
				regarding eligibility for other additional residency
				positionsNothing in this clause shall be construed as preventing
				a hospital described in subclause (I) from applying for additional residency
				positions under this paragraph that are not reserved for distribution under
				this clause.
												(iii)Reference
				resident level
												(I)In
				generalExcept as otherwise provided in subclause (II), the
				reference resident level specified in this clause for a hospital is the
				resident level for the most recent cost reporting period of the hospital ending
				on or before the date of enactment of this paragraph, for which a cost report
				has been settled (or, if not, submitted (subject to audit)), as determined by
				the Secretary.
												(II)Use of most
				recent accounting period to recognize expansion of existing program or
				establishment of new programIf a hospital submits a timely
				request to increase its resident level due to an expansion of an existing
				residency training program or the establishment of a new residency training
				program that is not reflected on the most recent cost report that has been
				settled (or, if not, submitted (subject to audit)), after audit and subject to
				the discretion of the Secretary, the reference resident level for such hospital
				is the resident level for the cost reporting period that includes the
				additional residents attributable to such expansion or establishment, as
				determined by the Secretary.
												(C)Considerations
				in redistributionIn determining for which hospitals the increase
				in the otherwise applicable resident limit is provided under subparagraph (B)
				(other than an increase under subparagraph (B)(ii)), the Secretary shall take
				into account the demonstrated likelihood of the hospital filling the positions
				within the first 3 cost reporting periods beginning on or after July 1, 2010,
				made available under this paragraph, as determined by the Secretary.
										(D)Priority for
				certain areasIn determining for which hospitals the increase in
				the otherwise applicable resident limit is provided under subparagraph (B)
				(other than an increase under subparagraph (B)(ii)), the Secretary shall
				distribute the increase to hospitals based on the following criteria:
											(i)The Secretary
				shall give preference to hospitals that submit applications for new primary
				care and general surgery residency positions. In the case of any increase based
				on such preference, a hospital shall ensure that—
												(I)the position made
				available as a result of such increase remains a primary care or general
				surgery residency position for not less than 10 years after the date on which
				the position is filled; and
												(II)the total number
				of primary care and general surgery residency positions in the hospital
				(determined based on the number of such positions as of the date of such
				increase, including any position added as a result of such increase) is not
				decreased during such 10-year period.
												In the case
				where the Secretary determines that a hospital no longer meets the requirement
				of subclause (II), the Secretary may reduce the otherwise applicable resident
				limit of the hospital by the amount by which such limit was increased under
				this paragraph.(ii)The Secretary shall give preference to
				hospitals that emphasizes training in community health centers and other
				community-based clinical settings.
											(iii)The Secretary
				shall give preference to hospitals in States that have more medical students
				than residency positions available (including a greater preference for those
				States with smaller resident-to-medical-student ratios). In determining the
				number of medical students in a State for purposes of the preceding sentence,
				the Secretary shall include planned students at medical schools which have
				provisional accreditation by the Liaison Committee on Medical Education or the
				American Osteopathic Association.
											(iv)The Secretary
				shall give preference to hospitals in States that have low
				resident-to-population ratios (including a greater preference for those States
				with lower resident-to-population ratios).
											(E)Limitation
											(i)In
				generalExcept as provided in clause (ii), in no case may a
				hospital (other than a hospital described in subparagraph (B)(ii)(I), subject
				to the limitation under subparagraph (B)(ii)(III)) apply for more than 50
				full-time equivalent additional residency positions under this
				paragraph.
											(ii)Increase in
				number of additional positions available for distributionThe
				Secretary shall increase the number of full-time equivalent additional
				residency positions a hospital may apply for under this paragraph if the
				Secretary determines that the number of additional residency positions
				available for distribution under subparagraph (A)(ii) exceeds the number of
				such applications approved.
											(F)Application of
				per resident amounts for primary care and nonprimary careWith
				respect to additional residency positions in a hospital attributable to the
				increase provided under this paragraph, the approved FTE resident amounts are
				deemed to be equal to the hospital per resident amounts for primary care and
				nonprimary care computed under paragraph (2)(D) for that hospital.
										(G)DistributionThe
				Secretary shall distribute the increase to hospitals under this paragraph not
				later than 2 years after the date of enactment of this
				paragraph.
										.
							(b)IME
							(1)In
			 generalSection 1886(d)(5)(B)(v) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)(v)), in the second sentence, is amended—
								(A)by striking
			 subsection (h)(7) and inserting subsections (h)(7) and
			 (h)(8); and
								(B)by striking
			 it applies and inserting they apply.
								(2)Conforming
			 provisionSection 1886(d)(5)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)) is amended by adding at the end the following
			 clause:
								
									(x)For discharges occurring on or after the
				date of enactment of this clause, insofar as an additional payment amount under
				this subparagraph is attributable to resident positions distributed to a
				hospital under subsection (h)(8)(B), the indirect teaching adjustment factor
				shall be computed in the same manner as provided under clause (ii) with respect
				to such resident
				positions.
									.
							2327.Counting resident
			 time in outpatient settings
						(a)D–GMESection
			 1886(h)(4)(E) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(E)) is
			 amended—
							(1)by striking
			 under an approved medical residency training program; and
							(2)by striking
			 if the hospital incurs all, or substantially all, of the costs for the
			 training program in that setting and inserting if the hospital
			 continues to incur the costs of the stipends and fringe benefits of the
			 resident during the time the resident spends in that setting.
							(b)IMESection
			 1886(d)(5)(B)(iv) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(iv)) is
			 amended—
							(1)by striking
			 under an approved medical residency training program; and
							(2)by striking
			 if the hospital incurs all, or substantially all, of the costs for the
			 training program in that setting and inserting if the hospital
			 continues to incur the costs of the stipends and fringe benefits of the intern
			 or resident during the time the intern or resident spends in that
			 setting.
							(c)Effective dates;
			 application
							(1)In
			 generalEffective for cost
			 reporting periods beginning on or after July 1, 2009, the Secretary of Health
			 and Human Services shall implement the amendments made by this section in a
			 manner so as to apply to cost reporting periods beginning on or after July 1,
			 2009.
							(2)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) or for direct graduate medical education costs
			 under section 1886(h) of such Act (42 U.S.C. 1395ww(h)).
							2328.Rules for counting
			 resident time for didactic and scholarly activities and other
			 activities
						(a)GMESection
			 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)), as amended by section
			 2327(a), is amended—
							(1)in paragraph
			 (4)(E)—
								(A)by designating the
			 first sentence as a clause (i) with the heading In general and appropriate
			 indentation and by striking Such rules and inserting
			 Subject to clause (ii), such rules; and
								(B)by adding at the
			 end the following new clause:
									
										(ii)Treatment of
				certain nonhospital and didactic activitiesSuch rules shall provide that all time
				spent by an intern or resident in an approved medical residency training
				program in a nonhospital setting that is primarily engaged in furnishing
				patient care (as defined in paragraph (5)(K)) in non-patient care activities,
				such as didactic conferences and seminars, but not including research not
				associated with the treatment or diagnosis of a particular patient, as such
				time and activities are defined by the Secretary, shall be counted toward the
				determination of full-time
				equivalency.
										;
								(2)in paragraph (4),
			 by adding at the end the following new subparagraph:
								
									(I)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subsection, all the time
				that is spent by an intern or resident in an approved medical residency
				training program on vacation, sick leave, or other approved leave, as such time
				is defined by the Secretary, and that does not prolong the total time the
				resident is participating in the approved program beyond the normal duration of
				the program shall be counted toward the determination of full-time
				equivalency.
									;
				and
							(3)in paragraph (5),
			 by adding at the end the following new subparagraph:
								
									(M)Nonhospital
				setting that is primarily engaged in furnishing patient careThe term nonhospital setting that is
				primarily engaged in furnishing patient care means a nonhospital setting
				in which the primary activity is the care and treatment of patients, as defined
				by the
				Secretary.
									.
							(b)IME
			 determinationsSection
			 1886(d)(5)(B) of such Act (42 U.S.C. 1395ww(d)(5)(B)), as amended by section
			 2326(b), is amended by adding at the end the following new clause:
							
								(xi)(I)The provisions of subparagraph (I) of
				subsection (h)(4) shall apply under this subparagraph in the same manner as
				they apply under such subsection.
									(II)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subparagraph, all the time
				spent by an intern or resident in an approved medical residency training
				program in non-patient care activities, such as didactic conferences and
				seminars, as such time and activities are defined by the Secretary, that occurs
				in the hospital shall be counted toward the determination of full-time
				equivalency if the hospital—
										(aa)is recognized as a subsection (d)
				hospital;
										(bb)is recognized as a subsection (d) Puerto
				Rico hospital;
										(cc)is reimbursed under a
				reimbursement system authorized under section 1814(b)(3); or
										(dd)is a provider-based hospital
				outpatient department.
										(III)In determining the hospital’s number of
				full-time equivalent residents for purposes of this subparagraph, all the time
				spent by an intern or resident in an approved medical residency training
				program in research activities that are not associated with the treatment or
				diagnosis of a particular patient, as such time and activities are defined by
				the Secretary, shall not be counted toward the determination of full-time
				equivalency.
									.
						(c)Effective dates;
			 application
							(1)In
			 generalExcept as otherwise
			 provided, the Secretary of Health and Human Services shall implement the
			 amendments made by this section in a manner so as to apply to cost reporting
			 periods beginning on or after January 1, 1983.
							(2)Direct
			 GMESection 1886(h)(4)(E)(ii) of the Social Security Act, as
			 added by subsection (a)(1)(B), shall apply to cost reporting periods beginning
			 on or after July 1, 2009.
							(3)IMESection 1886(d)(5)(B)(xi)(III) of the
			 Social Security Act, as added by subsection (b), shall apply to cost reporting
			 periods beginning on or after October 1, 2001. Such section, as so added, shall
			 not give rise to any inference on how the law in effect prior to such date
			 should be interpreted.
							(4)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act or for direct graduate medical education costs under section 1886(h) of
			 such Act.
							2329.Preservation
			 of resident cap positions from closed and acquired hospitals
						(a)GMESection 1886(h)(4)(H) of the Social
			 Security Act (42 U.S.C. 1395ww(h)(4)(H)) is amended by adding at the end the
			 following new clauses:
							
								(vi)Redistribution
				of residency slots after a hospital closes
									(I)In
				generalSubject to the succeeding provisions of this clause, the
				Secretary shall, by regulation, establish a process under which, in the case
				where a hospital with an approved medical residency program closes on or after
				the date of enactment of the Balanced Budget Act of 1997, the Secretary shall
				increase the otherwise applicable resident limit under this paragraph for other
				hospitals in accordance with this clause.
									(II)Priority for
				hospitals in certain areasSubject to the succeeding provisions
				of this clause, in determining for which hospitals the increase in the
				otherwise applicable resident limit is provided under such process, the
				Secretary shall distribute the increase to hospitals located in the following
				priority order (with preference given within each category to hospitals that
				are members of the same affiliated group (as defined by the Secretary under
				clause (ii)) as the closed hospital):
										(aa)First, to
				hospitals located in the same core-based statistical area as, or a core-based
				statistical area contiguous to, the hospital that closed.
										(bb)Second, to
				hospitals located in the same State as the hospital that closed.
										(cc)Third, to
				hospitals located in the same region of the country as the hospital that
				closed.
										(dd)Fourth, to all
				other hospitals.
										(III)Requirement
				hospital likely to fill position within certain time periodThe
				Secretary may only increase the otherwise applicable resident limit of a
				hospital under such process if the Secretary determines the hospital has
				demonstrated a likelihood of filling the positions made available under this
				clause within 3 years.
									(IV)LimitationThe
				aggregate number of increases in the otherwise applicable resident limits for
				hospitals under this clause shall be equal to the number of resident positions
				in the approved medical residency programs that closed on or after the date
				described in subclause (I).
									(vii)Special rule
				for acquired hospitals
									(I)In
				generalIn the case of a hospital that is acquired (through any
				mechanism) by another entity with the approval of a bankruptcy court, during a
				period determined by the Secretary (but not less than 3 years), the applicable
				resident limit of the acquired hospital shall, except as provided in subclause
				(II), be the applicable resident limit of the hospital that was acquired (as of
				the date immediately before the acquisition), without regard to whether the
				acquiring entity accepts assignment of the Medicare provider agreement of the
				hospital that was acquired, so long as the acquiring entity continues to
				operate the hospital that was acquired and to furnish services, medical
				residency programs, and volume of patients similar to the services, medical
				residency programs, and volume of patients of the hospital that was acquired
				(as determined by the Secretary) during such period.
									(II)LimitationSubclause
				(I) shall only apply in the case where an acquiring entity waives the right as
				a new provider under the program under this title to have the otherwise
				applicable resident limit of the acquired hospital re-established or
				increased.
									.
						(b)IMESection
			 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)), in
			 the second sentence, as amended by section 2326(b), is amended by striking
			 subsections (h)(7) and (h)(8) and inserting subsections
			 (h)(4)(H)(vi), (h)(4)(H)(vii), (h)(7), and (h)(8).
						(c)ApplicationThe amendments made by this section shall
			 not be applied in a manner that requires reopening of any settled hospital cost
			 reports as to which there is not a jurisdictionally proper appeal pending as of
			 the date of the enactment of this Act on the issue of payment for indirect
			 costs of medical education under section 1886(d)(5)(B) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(5)(B)) or for direct graduate medical education costs
			 under section 1886(h) of such Act (42 U.S.C. 1395ww(h)).
						(d)No affect on
			 temporary FTE cap adjustmentsThe amendments made by this section
			 shall not affect any temporary adjustment to a hospital's FTE cap under section
			 413.79(h) of title 42, Code of Federal Regulations (as in effect on the date of
			 enactment of this Act).
						2330.Quality
			 improvement organization assistance for physician practices seeking to be
			 patient-centered medical home practicesNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall revise
			 the 9th Statement of Work under the Quality Improvement Program under part B of
			 title XI of the Social Security Act to include a requirement that, in order to
			 be an eligible Quality Improvement Organization (in this section referred to as
			 a QIO) for the 9th Statement of Work contract cycle, a QIO shall
			 provide assistance, including technical assistance, to physicians under the
			 Medicare program under title XVIII of the Social Security Act that seek to
			 acquire the elements necessary to be recognized as a patient-centered medical
			 home practice under the National Committee for Quality Assurance's Physician
			 Practice Connections—PCMH module (or any successor module issued by such
			 Committee).
					DStudies
				2401.Study
			 concerning the designation of primary care as a shortage profession
					(a)In
			 generalNot later than June
			 30, 2010, the Secretary of Labor shall conduct a study and submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions a report that
			 contains—
						(1)a description of the criteria for the
			 designation of primary care physicians as professions in shortage as defined by
			 the Secretary under section 212(a)(5)(A) of the Immigration and Nationality
			 Act;
						(2)the findings of the Secretary on whether
			 primary care physician professions will, on the date on which the report is
			 submitted, or within the 5-year period beginning on such date, satisfy the
			 criteria referred to in paragraph (1); and
						(3)if the Secretary finds that such
			 professions will not satisfy such criteria, recommendations for modifications
			 to such criteria to enable primary care physicians to be so designated as a
			 profession in shortage.
						(b)RequirementsIn conducting the study under subsection
			 (a), the Secretary of Labor shall consider workforce data from the Health
			 Resources and Services Administration, the Council on Graduate Medical
			 Education, the Association of American Medical Colleges, and input from
			 physician membership organizations that represent primary care
			 physicians.
					2402.Study
			 concerning the education debt of medical school graduates
					(a)StudyThe
			 Comptroller General of the United States shall conduct a study to evaluate the
			 higher education-related indebtedness of medical school graduates in the United
			 States at the time of graduation from medical school, and the impact of such
			 indebtedness on specialty choice, including the impact on the field of primary
			 care.
					(b)Report
						(1)Submission and
			 dissemination of reportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report on the
			 study required by subsection (a) to the Committee on Health, Education, Labor,
			 and Pensions of the Senate and the Committee on Education and Labor of the
			 House of Representatives, and shall make such report widely available to the
			 public.
						(2)Additional
			 reportsThe Comptroller General may periodically prepare and
			 release as necessary additional reports on the topic described in subsection
			 (a).
						2403.Study on
			 minority representation in primary care
					(a)StudyThe
			 Secretary of Health and Human Services, acting through the Administrator of the
			 Health Resources and Services Administration, shall conduct a study of minority
			 representation in training, and in practice, in primary care
			 specialties.
					(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall submit to the appropriate
			 committees of Congress a report concerning the study conducted under subsection
			 (a), including recommendations for achieving a primary care workforce that is
			 more representative of the population of the United States.
					IIIMedicare
			 Payment Provisions
			3001.Short
			 titleThis title may be cited
			 as the Medicare Payment Improvement
			 Act of 2009.
			3002.FindingsCongress makes the following
			 findings:
				(1)The health care delivery system must be
			 realigned to provide better clinical outcomes, safety, and patient satisfaction
			 at lower cost. This should be a common goal for all health care professionals,
			 hospitals, and other groups. Today’s reimbursement system pays the most to
			 those who perform the most services, and therefore can provide disincentives to
			 efficient and high-quality providers.
				(2)The regional
			 inequities in Medicare reimbursement penalize areas that have cost-effective
			 health care delivery systems and reward those States that have high utilization
			 rates and provide inefficient care.
				(3)According to the
			 Dartmouth Health Atlas, over the past 10 years, a number of studies have
			 explored the relationship between higher spending and the quality and outcomes
			 of care. The findings are remarkably consistent, concluding that higher
			 spending does not result in better quality of care.
				(4)New payment
			 models should be developed to move away from paying for quantity and instead
			 paying for improving health and truly rewarding effective and efficient
			 care.
				3003.Value index
			 under the Medicare physician fee schedule
				(a)In
			 generalSection 1848(e)(5) of
			 the Social Security Act (42 U.S.C. 1395w–4(e)) is amended by adding at the end
			 the following new paragraph:
					
						(6)Value
				index
							(A)In
				generalThe Secretary shall determine a value index for each fee
				schedule area. The value index shall be the ratio of the quality component
				under subparagraph (B) to the cost component under subparagraph (C) for that
				fee schedule area.
							(B)Quality
				component
								(i)In
				generalThe quality component shall be based on a composite score
				that reflects quality measures available on a State or fee schedule area basis.
				The measures shall reflect health outcomes and health status for the Medicare
				population, patient safety, and patient satisfaction. The Secretary shall use
				the best data available, after consultation with the Agency for Healthcare
				Research and Quality and with private entities that compile quality
				data.
								(ii)Advisory
				group
									(I)In
				generalNot later than 60 days after the date of enactment of the
				Medicare Payment Improvement Act of
				2009, the Secretary shall establish a group of experts and
				stakeholders to make consensus recommendations to the Secretary regarding
				development of the quality component. The membership of the advisory group
				shall at least reflect providers, purchasers, health plans, researchers,
				relevant Federal agencies, and individuals with technical expertise on health
				care quality.
									(II)DutiesIn
				the development of recommendations with respect to the quality component, the
				group established under subclause (I) shall consider at least the following
				areas:
										(aa)High cost
				procedures as determined by data under this title.
										(bb)Health outcomes
				and functional status of patients.
										(cc)The continuity,
				management, and coordination of health care and care transitions, including
				episodes of care, for patients across the continuum of providers, health care
				settings, and health plans.
										(dd)Patient,
				caregiver, and authorized representative experience, quality and relevance of
				information provided to patients, caregivers, and authorized representatives,
				and use of information by patients, caregivers, and authorized representatives
				to inform decision making.
										(ee)The safety,
				effectiveness, and timeliness of care.
										(ff)The appropriate
				use of health care resources and services.
										(gg)Other items
				determined appropriate by the Secretary.
										(iii)RequirementIn
				establishing the quality component under this subparagraph, the Secretary
				shall—
									(I)take into account
				the recommendations of the group established under clause (ii)(I); and
									(II)provide for an
				open and transparent process for the activities conducted pursuant to the
				convening of such group with respect to the development of the quality
				component.
									(iv)EstablishmentThe
				quality component for each fee schedule area shall be the ratio of the quality
				score for such area to the national average quality score.
								(v)Quality
				baselineIf the quality component for a fee schedule area does
				not rank in the top 25th percentile as compared to the national average (as
				determined by the Secretary) and the amount of reimbursement for services under
				this section is greater than the amount of reimbursement for such services that
				would have applied under this section if the amendments made by section 2 of
				the Medicare Payment Improvement Act of
				2009 had not been enacted, this section shall be applied as if
				such amendments had not been enacted.
								(vi)ApplicationIn
				the case of a fee schedule area that is less than an entire State, if available
				quality data is not sufficient to measure quality at the sub-State level, the
				quality component for a sub-State fee schedule area shall be the quality
				component for the entire State.
								(C)Cost
				component
								(i)In
				generalThe cost component shall be total annual per beneficiary
				Medicare expenditures under part A and this part for the fee schedule area. The
				Secretary may use total per beneficiary expenditures under such parts in the
				last two years of life as an alternative measure if the Secretary determines
				that such measure better takes into account severity differences among fee
				schedule areas.
								(ii)EstablishmentThe
				cost component for a fee schedule area shall be the ratio of the cost per
				beneficiary for such area to the national average cost per
				beneficiary.
								.
				(b)Conforming
			 amendmentsSection 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) is amended—
					(1)in subsection
			 (b)(1)(C), by striking geographic and inserting
			 geographic and value; and
					(2)in subsection
			 (e)—
						(A)in paragraph
			 (1)—
							(i)in
			 the heading, by inserting and value after geographic;
							(ii)in
			 subparagraph (A), by striking clause (iii) and inserting the following new
			 clause:
								
									(iii)a value index
				(as defined in paragraph (6)) applicable to physician
				work.
									;
							(iii)in subparagraph
			 (C), by inserting and value after geographic in
			 the first sentence;
							(iv)in
			 subparagraph (D), by striking physician work effort and
			 inserting value;
							(v)by
			 striking subparagraph (E); and
							(vi)by
			 striking subparagraph (G);
							(B)by striking
			 paragraph (2) and inserting the following new paragraph:
							
								(2)Computation of
				geographic and value adjustment factorFor purposes of subsection
				(b)(1)(C), for all physicians’ services for each fee schedule area the
				Secretary shall establish a geographic and value adjustment factor equal to the
				sum of the geographic cost-of-practice adjustment factor (specified in
				paragraph (3)), the geographic malpractice adjustment factor (specified in
				paragraph (4)), and the value adjustment factor (specified in paragraph (5))
				for the service and the area.
								;
				and
						(C)by striking
			 paragraph (5) and inserting the following new paragraph:
							
								(5)Physician work
				value adjustment factorFor purposes of paragraph (2), the
				physician work value adjustment factor for a service for a fee
				schedule area, is the product of—
									(A)the proportion of
				the total relative value for the service that reflects the relative value units
				for the work component; and
									(B)the value index
				score for the area, based on the value index established under paragraph
				(6).
									.
						(c)Availability of
			 quality component prior to implementationThe Secretary of Health
			 and Human Services shall make the quality component described in section
			 1848(c)(6)(B) of the Social Security Act, as added by subsection (a), for each
			 fee schedule area available to the public by not later than July 1,
			 2011.
				(d)Effective
			 dateSubject to subsection
			 (e), the amendments made by this section shall apply to the Medicare physician
			 fee schedule for 2012 and each subsequent year.
				(e)TransitionNotwithstanding
			 the amendments made by the preceding provisions of this section, the Secretary
			 of Health and Human Services shall provide for an appropriate transition to the
			 amendments made by this section. Under such transition, in the case of payments
			 under such fee schedule for services furnished during—
					(1)2012, 25 percent
			 of such payments shall be based on the amount of payment that would have
			 applied to the services if such amendments had not been enacted and 75 percent
			 of such payment shall be based on the amount of payment that would have applied
			 to the services if such amendments had been fully implemented;
					(2)2013, 50 percent
			 of such payment shall be based on the amount of payment that would have applied
			 to the services if such amendments had not been enacted and 50 percent of such
			 payment shall be based on the amount of payment that would have applied to the
			 services if such amendments had been fully implemented; and
					(3)2014 and
			 subsequent years, 100 percent of such payment shall be based on the amount of
			 payment that is applicable under such amendments.
					IVLong-Term
			 Services Provisions
			4001.Short
			 titleThis title may be cited
			 as the Home and Community Balanced
			 Incentives Act of 2009.
			ABalancing
			 Incentives
				4101.Enhanced FMAP for
			 expanding the provision of non-institutionally-based long-term services and
			 supports
					(a)Enhanced FMAP
			 To encourage expansionSection 1905 of the Social Security Act
			 (42 U.S.C. 1396d) is amended—
						(1)in the first
			 sentence of subsection (b)—
							(A)by striking
			 , and (4) and inserting , (4); and
							(B)by inserting
			 before the period the following: , and (5) in the case of a balancing
			 incentive payment State, as defined in subsection (y)(1), that meets the
			 conditions described in subsection (y)(2), the Federal medical assistance
			 percentage shall be increased by the applicable number of percentage points
			 determined under subsection (y)(3) for the State with respect to medical
			 assistance described in subsection (y)(4); and
							(2)by adding at the
			 end the following new subsection:
							
								(y)State balancing
				incentive payments programFor purposes of clause (5) of the
				first sentence of subsection (b):
									(1)Balancing
				incentive payment stateA balancing incentive payment State is a
				State—
										(A)in which less
				than 50 percent of the total expenditures for medical assistance for fiscal
				year 2009 for long-term services and supports (as defined by the Secretary,
				subject to paragraph (5)) are for non-institutionally-based long-term services
				and supports described in paragraph (5)(B);
										(B)that submits an
				application and meets the conditions described in paragraph (2); and
										(C)that is selected
				by the Secretary to participate in the State balancing incentive payment
				program established under this subsection.
										(2)ConditionsThe
				conditions described in this paragraph are the following:
										(A)ApplicationThe
				State submits an application to the Secretary that includes the
				following:
											(i)A
				description of the availability of non-institutionally-based long-term services
				and supports described in paragraph (5)(B) available (for fiscal years
				beginning with fiscal year 2009).
											(ii)A description of
				eligibility requirements for receipt of such services.
											(iii)A projection of
				the number of additional individuals that the State expects to provide with
				such services to during the 5-fiscal-year period that begins with fiscal year
				2011.
											(iv)An assurance of
				the State's commitment to a consumer-directed long-term services and supports
				system that values quality of life in addition to quality of care and in which
				beneficiaries are empowered to choose providers and direct their own care as
				much as possible.
											(v)A
				proposed budget that details the State's plan to expand and diversify medical
				assistance for non-institutionally-based long-term services and supports
				described in paragraph (5)(B) during such 5-fiscal-year period, and that
				includes—
												(I)a description of
				the new or expanded offerings of such services that the State will provide;
				and
												(II)the projected
				costs of the services identified in subclause (I).
												(vi)A description of
				how the State intends to achieve the target spending percentage applicable to
				the State under subparagraph (B).
											(vii)An assurance
				that the State will not use Federal funds, revenues described in section
				1903(w)(1), or revenues obtained through the imposition of beneficiary
				cost-sharing for medical assistance for non-institutionally-based long-term
				services and supports described in paragraph (5)(B) for the non-Federal share
				of expenditures for medical assistance described in paragraph (4).
											(B)Target spending
				percentages
											(i)In the case of a
				balancing incentive payment State in which less than 25 percent of the total
				expenditures for home and community-based services under the State plan and the
				various waiver authorities for fiscal year 2009 are for such services, the
				target spending percentage for the State to achieve by not later than October
				1, 2015, is that 25 percent of the total expenditures for home and
				community-based services under the State plan and the various waiver
				authorities are for such services.
											(ii)In the case of
				any other balancing incentive payment State, the target spending percentage for
				the State to achieve by not later than October 1, 2015, is that 50 percent of
				the total expenditures for home and community-based services under the State
				plan and the various waiver authorities are for such services.
											(C)Maintenance of
				eligibility requirementsThe State does not apply eligibility
				standards, methodologies, or procedures for determining eligibility for medical
				assistance for non-institutionally-based long-term services and supports
				described in paragraph (5)(B)) that are more restrictive than the eligibility
				standards, methodologies, or procedures in effect for such purposes on December
				31, 2010.
										(D)Use of
				additional fundsThe State agrees to use the additional Federal
				funds paid to the State as a result of this subsection only for purposes of
				providing new or expanded offerings of non-institutionally-based long-term
				services and supports described in paragraph (5)(B) (including expansion
				through offering such services to increased numbers of beneficiaries of medical
				assistance under this title).
										(E)Structural
				changesThe State agrees to make, not later than the end of the
				6-month period that begins on the date the State submits and application under
				this paragraph, such changes to the administration of the State plan (and, if
				applicable, to waivers approved for the State that involve the provision of
				long-term care services and supports) as the Secretary determines, by
				regulation or otherwise, are essential to achieving an improved balance between
				the provision of non-institutionally-based long-term services and supports
				described in paragraph (5)(B) and other long-term services and supports, and
				which shall include the following:
											(i)No wrong
				door—single entry point systemDevelopment of a statewide
				system to enable consumers to access all long-term services and supports
				through an agency, organization, coordinated network, or portal, in accordance
				with such standards as the State shall establish and that—
												(I)shall require
				such agency, organization, network, or portal to provide—
													(aa)consumers with
				information regarding the availability of such services, how to apply for such
				services, and other referral services; and
													(bb)information
				regarding, and make recommendations for, providers of such services; and
													(II)may, at State
				option, permit such agency, organization, network, or portal to—
													(aa)determine
				financial and functional eligibility for such services and supports; and
													(bb)provide or refer
				eligible individuals to services and supports otherwise available in the
				community (under programs other than the State program under this title), such
				as housing, job training, and transportation.
													(ii)Presumptive
				EligibilityAt the option of the State, provision of a 60-day
				period of presumptive eligibility for medical assistance for
				non-institutionally-based long-term services and supports described in
				paragraph (5)(B) for any individual whom the State has reason to believe will
				qualify for such medical assistance (provided that any expenditures for such
				medical assistance during such period are disregarded for purposes of
				determining the rate of erroneous excess payments for medical assistance under
				section 1903(u)(1)(D)).
											(iii)Case
				ManagementDevelopment, in accordance with guidance from the
				Secretary, of conflict-free case management services to—
												(I)address
				transitioning from receipt of institutionally-based long-term services and
				supports described in paragraph (5)(A) to receipt of non-institutionally-based
				long-term services and supports described in paragraph (5)(B); and
												(II)in conjunction
				with the beneficiary, assess the beneficiary's needs and , if appropriate, the
				needs of family caregivers for the beneficiary, and develop a service plan,
				arrange for services and supports, support the beneficiary (and, if
				appropriate, the caregivers) in directing the provision of services and
				supports, for the beneficiary, and conduct ongoing monitoring to assure that
				services and supports are delivered to meet the beneficiary's needs and achieve
				intended outcomes.
												(iv)Core
				standardized assessment instrumentsDevelopment of core
				standardized assessment instruments for determining eligibility for
				non-institutionally-based long-term services and supports described in
				paragraph (5)(B), which shall be used in a uniform manner throughout the State,
				to—
												(I)assess a
				beneficiary's eligibility and functional level in terms of relevant areas that
				may include medical, cognitive, and behavioral status, as well as daily living
				skills, and vocational and communication skills;
												(II)based on the
				assessment conducted under subclause (I), determine a beneficiary's needs for
				training, support services, medical care, transportation, and other services,
				and develop an individual service plan to address such needs;
												(III)conduct ongoing
				monitoring based on the service plan; and
												(IV)require
				reporting of collect data for purposes of comparison among different service
				models.
												(F)Data
				CollectionCollecting from providers of services and through such
				other means as the State determines appropriate the following data:
											(i)Services
				dataServices data from providers of non-institutionally-based
				long-term services and supports described in paragraph (5)(B) on a
				per-beneficiary basis and in accordance with such standardized coding
				procedures as the State shall establish in consultation with the
				Secretary.
											(ii)Quality
				dataQuality data on a selected set of core quality measures
				agreed upon by the Secretary and the State that are linked to
				population-specific outcomes measures and accessible to providers.
											(iii)Outcomes
				measuresOutcomes measures data on a selected set of core
				population-specific outcomes measures agreed upon by the Secretary and the
				State that are accessible to providers and include—
												(I)measures of
				beneficiary and family caregiver experience with providers;
												(II)measures of
				beneficiary and family caregiver satisfaction with services; and
												(III)measures for
				achieving desired outcomes appropriate to a specific beneficiary, including
				employment, participation in community life, health stability, and prevention
				of loss in function.
												(3)Applicable
				number of percentage points increase in fmapThe applicable
				number of percentage points are—
										(A)in the case of a
				balancing incentive payment State subject to the target spending percentage
				described in paragraph (2)(B)(i), 5 percentage points; and
										(B)in the case of
				any other balancing incentive payment State, 2 percentage points.
										(4)Eligible
				medical assistance expenditures
										(A)In
				generalSubject to subparagraph (B), medical assistance described
				in this paragraph is medical assistance for non-institutionally-based long-term
				services and supports described in paragraph (5)(B) that is provided during the
				period that begins on October 1, 2011, and ends on September 30, 2015.
										(B)Limitation on
				paymentsIn no case may the aggregate amount of payments made by
				the Secretary to balancing incentive payment States under this subsection
				during the period described in subparagraph (A), or to a State to which
				paragraph (6) of the first sentence of subsection (b) applies, exceed
				$3,000,000,000.
										(5)Long-term
				services and supports definedIn this subsection, the term
				long-term services and supports has the meaning given that term by
				Secretary and shall include the following:
										(A)Institutionally-based
				long-term services and supportsServices provided in an
				institution, including the following:
											(i)Nursing facility
				services.
											(ii)Services in an
				intermediate care facility for the mentally retarded described in subsection
				(a)(15).
											(B)Non-institutionally-based
				long-term services and supportsServices not provided in an
				institution, including the following:
											(i)Home and
				community-based services provided under subsection (c), (d), or (i), of section
				1915 or under a waiver under section 1115.
											(ii)Home health care
				services.
											(iii)Personal care
				services.
											(iv)Services
				described in subsection (a)(26) (relating to PACE program services).
											(v)Self-directed
				personal assistance services described in section
				1915(j)
											.
						(b)Enhanced FMAP
			 for certain states To maintain the provision of home and community-based
			 servicesThe first sentence of section 1905(b) of such Act (42
			 U.S.C. 1396d(b)), as amended by subsection (a), is amended—
						(1)by striking
			 , and (5) and inserting , (5); and
						(2)by inserting
			 before the period the following: , and (6) in the case of a State in
			 which at least 50 percent of the total expenditures for medical assistance for
			 fiscal year 2009 for long-term services and supports (as defined by the
			 Secretary for purposes of subsection (y)) are for non-institutionally-based
			 long-term services and supports described in subsection (y)(5)(B), and which
			 satisfies the requirements of subparagraphs (A) (other than clauses (iii), (v),
			 and (vi)), (C), and (F) of subsection (y)(2), and has implemented the
			 structural changes described in each clause of subparagraph (E) of that
			 subsection, the Federal medical assistance percentage shall be increased by 1
			 percentage point with respect to medical assistance described in subparagraph
			 (A) of subsection (y)(4) (but subject to the limitation described in
			 subparagraph (B) of that subsection).
						(c)Grants To
			 support structural changes
						(1)In
			 GeneralThe Secretary of Health and Human Services shall award
			 grants to States for the following purposes:
							(A)To support the
			 development of common national set of coding methodologies and databases
			 related to the provision of non-institutionally-based long-term services and
			 supports described in paragraph (5)(B) of section 1905(y) of the Social
			 Security Act (as added by subsection (a)).
							(B)To make
			 structural changes described in paragraph (2)(E) of section 1905(y) to the
			 State Medicaid program.
							(2)PriorityIn
			 awarding grants for the purpose described in paragraph (1)(A), the Secretary of
			 Health and Human Services shall give priority to States in which at least 50
			 percent of the total expenditures for medical assistance under the State
			 Medicaid program for fiscal year 2009 for long-term services and supports, as
			 defined by the Secretary for purposes of section 1905(y) of the Social Security
			 Act, are for non-institutionally-based long-term services and supports
			 described in paragraph (5)(B) of such section.
						(3)CollaborationStates
			 awarded a grant for the purpose described in paragraph (1)(A) shall collaborate
			 with other States, the National Governor's Association, the National Conference
			 of State Legislatures, the National Association of State Medicaid Directors,
			 the National Association of State Directors of Developmental Disabilities, and
			 other appropriate organizations in developing specifications for a common
			 national set of coding methodologies and databases.
						(4)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this subsection, such sums as may be necessary for each of fiscal
			 years 2010 through 2012.
						(d)Authority for
			 individualized budgets under waivers To provide home and community-based
			 servicesIn the case of any waiver to provide home and
			 community-based services under subsection (c) or (d) of section 1915 of the
			 Social Security Act (42 U.S.C. 1396n) or section 1115 of such Act (42 U.S.C.
			 1315), that is approved or renewed after the date of enactment of this Act, the
			 Secretary of Health and Human Services shall permit a State to establish
			 individualized budgets that identify the dollar value of the services and
			 supports to be provided to an individual under the waiver.
					(e)Oversight and
			 assessment
						(1)Development of
			 standardized reporting requirements
							(A)Standardization
			 of data and outcome measuresThe Secretary of Health and Human
			 Services shall consult with States and the National Governor's Association, the
			 National Conference of State Legislatures, the National Association of State
			 Medicaid Directors, the National Association of State Directors of
			 Developmental Disabilities, and other appropriate organizations to develop
			 specifications for standardization of—
								(i)reporting of
			 assessment data for long-term services and supports (as defined by the
			 Secretary for purposes of section 1905(y)(5) of the Social Security Act) for
			 each population served, including information standardized for purposes of
			 certified EHR technology (as defined in section 1903(t)(3)(A) of the Social
			 Security Act (42 U.S.C. 1396b(t)(3)(A)) and under other electronic medical
			 records initiatives; and
								(ii)outcomes
			 measures that track assessment processes for long-term services and supports
			 (as so defined) for each such population that maintain and enhance individual
			 function, independence, and stability.
								(2)Administration
			 of home and community servicesThe Secretary of Health and Human
			 Services shall promulgate regulations to ensure that all States develop service
			 systems that are designed to—
							(A)allocate
			 resources for services in a manner that is responsive to the changing needs and
			 choices of beneficiaries receiving non-institutionally-based long-term services
			 and supports described in paragraph (5)(B) of section 1905(y) of the Social
			 Security Act (as added by subsection (a)) (including such services and supports
			 that are provided under programs other the State Medicaid program), and that
			 provides strategies for beneficiaries receiving such services to maximize their
			 independence;
							(B)provide the
			 support and coordination needed for a beneficiary in need of such services (and
			 their family caregivers or representative, if applicable) to design an
			 individualized, self-directed, community-supported life; and
							(C)improve
			 coordination among all providers of such services under federally and
			 State-funded programs in order to—
								(i)achieve a more
			 consistent administration of policies and procedures across programs in
			 relation to the provision of such services; and
								(ii)oversee and
			 monitor all service system functions to assure—
									(I)coordination of,
			 and effectiveness of, eligibility determinations and individual assessments;
			 and
									(II)development and
			 service monitoring of a complaint system, a management system, a system to
			 qualify and monitor providers, and systems for role-setting and individual
			 budget determinations.
									(3)MonitoringThe
			 Secretary of Health and Human Services shall assess on an ongoing basis and
			 based on measures specified by the Agency for Healthcare Research and Quality,
			 the safety and quality of non-institutionally-based long-term services and
			 supports described in paragraph (5)(B) of section 1905(y) of that Act provided
			 to beneficiaries of such services and supports and the outcomes with regard to
			 such beneficiaries’ experiences with such services. Such oversight shall
			 include examination of—
							(A)the consistency,
			 or lack thereof, of such services in care plans as compared to those services
			 that were actually delivered; and
							(B)the length of
			 time between when a beneficiary was assessed for such services, when the care
			 plan was completed, and when the beneficiary started receiving such
			 services.
							(4)GAO study and
			 reportThe Comptroller General of the United States shall study
			 the longitudinal costs of Medicaid beneficiaries receiving long-term services
			 and supports (as defined by the Secretary for purposes of section 1905(y)(5) of
			 the Social Security Act) over 5-year periods across various programs, including
			 the non-institutionally-based long-term services and supports described in
			 paragraph (5)(B) of such section, PACE program services under section 1894 of
			 the Social Security Act (42 U.S.C. 1395eee, 1396u–4), and services provided
			 under specialized MA plans for special needs individuals under part C of title
			 XVIII of the Social Security Act.
						BStrengthening the
			 Medicaid Home and Community-Based State Plan Amendment Option
				4201.Removal of
			 barriers to providing home and community-based services under State plan
			 amendment option for individuals in need
					(a)Parity with
			 income eligibility standard for institutionalized individualsParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)) is amended by striking 150
			 percent of the poverty line (as defined in section 2110(c)(5)) and
			 inserting 300 percent of the supplemental security income benefit rate
			 established by section 1611(b)(1).
					(b)Additional
			 state optionsSection 1915(i) of the Social Security Act (42
			 U.S.C. 1396n(i)) is amended by adding at the end the following new
			 paragraphs:
						
							(6)State option to
				provide home and community-based services to individuals eligible for services
				under a waiver
								(A)In
				generalA State that provides home and community-based services
				in accordance with this subsection to individuals who satisfy the needs-based
				criteria for the receipt of such services established under paragraph (1)(A)
				may, in addition to continuing to provide such services to such individuals,
				elect to provide home and community-based services in accordance with the
				requirements of this paragraph to individuals who are eligible for home and
				community-based services under a waiver approved for the State under subsection
				(c), (d), or (e) or under section 1115 to provide such services, but only for
				those individuals whose income does not exceed 300 percent of the supplemental
				security income benefit rate established by section 1611(b)(1).
								(B)Application of same requirements for
				individuals satisfying needs-based criteriaSubject to subparagraph (C), a State shall
				provide home and community-based services to individuals under this paragraph
				in the same manner and subject to the same requirements as apply under the
				other paragraphs of this subsection to the provision of home and
				community-based services to individuals who satisfy the needs-based criteria
				established under paragraph (1)(A).
								(C)Authority to
				offer different type, amount, duration, or scope of home and community-based
				servicesA State may offer home and community-based services to
				individuals under this paragraph that differ in type, amount, duration, or
				scope from the home and community-based services offered for individuals who
				satisfy the needs-based criteria established under paragraph (1)(A), so long as
				such services are within the scope of services described in paragraph (4)(B) of
				subsection (c) for which the Secretary has the authority to approve a waiver
				and do not include room or board.
								(7)State option to
				offer home and community-based services to specific, targeted
				populations
								(A)In
				generalA State may elect in a State plan amendment under this
				subsection to target the provision of home and community-based services under
				this subsection to specific populations and to differ the type, amount,
				duration, or scope of such services to such specific populations.
								(B)5-year
				term
									(i)In
				generalAn election by a State under this paragraph shall be for
				a period of 5 years.
									(ii)Phase-in of
				services and eligibility permitted during initial 5-year periodA
				State making an election under this paragraph may, during the first 5-year
				period for which the election is made, phase-in the enrollment of eligible
				individuals, or the provision of services to such individuals, or both, so long
				as all eligible individuals in the State for such services are enrolled, and
				all such services are provided, before the end of the initial 5-year
				period.
									(C)RenewalAn
				election by a State under this paragraph may be renewed for additional 5-year
				terms if the Secretary determines, prior to beginning of each such renewal
				period, that the State has—
									(i)adhered to the
				requirements of this subsection and paragraph in providing services under such
				an election; and
									(ii)met the State's
				objectives with respect to quality improvement and beneficiary
				outcomes.
									.
					(c)Removal of
			 limitation on scope of servicesParagraph (1) of section 1915(i) of the
			 Social Security Act (42 U.S.C. 1396n(i)), as amended by subsection (a), is
			 amended by striking or such other services requested by the State as the
			 Secretary may approve.
					(d)Optional
			 eligibility category To provide full medicaid benefits to individuals receiving
			 home and community-based services under a State plan amendment
						(1)In
			 generalSection 1902(a)(10)(A)(ii) of the Social Security Act (42
			 U.S.C. 1396a(a)(10)(A)(ii)) is amended—
							(A)in subclause
			 (XVIII), by striking or at the end;
							(B)in subclause
			 (XIX), by adding or at the end; and
							(C)by inserting
			 after subclause (XIX), the following new subclause:
								
									(XX)who are eligible
				for home and community-based services under needs-based criteria established
				under paragraph (1)(A) of section 1915(i), or who are eligible for home and
				community-based services under paragraph (6) of such section, and who will
				receive home and community-based services pursuant to a State plan amendment
				under such
				subsection;
									.
							(2)Conforming
			 amendments
							(A)Section
			 1903(f)(4) of the Social Security Act (42 U.S.C. 1396b(f)(4)) is amended in the
			 matter preceding subparagraph (A), by inserting
			 1902(a)(10)(A)(ii)(XX), after
			 1902(a)(10)(A)(ii)(XIX),.
							(B)Section 1905(a)
			 of the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter
			 preceding paragraph (1)—
								(i)in
			 clause (xii), by striking or at the end;
								(ii)in
			 clause (xiii), by adding or at the end; and
								(iii)by inserting
			 after clause (xiii) the following new clause:
									
										(xiv)individuals who are eligible for
				home and community-based services under needs-based criteria established under
				paragraph (1)(A) of section 1915(i), or who are eligible for home and
				community-based services under paragraph (6) of such section, and who will
				receive home and community-based services pursuant to a State plan amendment
				under such
				subsection,
										.
								(e)Elimination of
			 option To limit number of eligible individuals or length of period for
			 grandfathered individuals if eligibility criteria is modifiedParagraph (1) of section 1915(i) of such
			 Act (42 U.S.C. 1396n(i)) is amended—
						(1)by striking subparagraph (C) and inserting
			 the following:
							
								(C)Projection of number of individuals to be
				provided home and community-based servicesThe State submits to
				the Secretary, in such form and manner, and upon such frequency as the
				Secretary shall specify, the projected number of individuals to be provided
				home and community-based services.
								;
				and
						(2)in subclause (II)
			 of subparagraph (D)(ii), by striking to be eligible for such services
			 for a period of at least 12 months beginning on the date the individual first
			 received medical assistance for such services and inserting to
			 continue to be eligible for such services after the effective date of the
			 modification and until such time as the individual no longer meets the standard
			 for receipt of such services under such pre-modified criteria.
						(f)Elimination of
			 option To waive statewideness; addition of option to waive
			 comparabilityParagraph (3)
			 of section 1915(i) of such Act (42 U.S.C. 1396n(3)) is amended by striking
			 1902(a)(1) (relating to statewideness) and inserting
			 1902(a)(10)(B) (relating to comparability).
					(g)Effective
			 dateThe amendments made by this section take effect on the first
			 day of the first fiscal year quarter that begins after the date of enactment of
			 this Act.
					4202.Mandatory
			 application of spousal impoverishment protections to recipients of home and
			 community-based services
					(a)In
			 generalSection 1924(h)(1)(A)
			 of the Social Security Act (42 U.S.C. 1396r–5(h)(1)(A)) is amended by striking
			 (at the option of the State) is described in section
			 1902(a)(10)(A)(ii)(VI) and inserting is eligible for medical
			 assistance for home and community-based services under subsection (c), (d),
			 (e), or (i) of section 1915.
					(b)Effective
			 dateThe amendment made by subsection (a) takes effect on October
			 1, 2009.
					4203.State
			 authority to elect to exclude up to 6 months of average cost of nursing
			 facility services from assets or resources for purposes of eligibility for home
			 and community-based services
					(a)In
			 generalSection 1917 of the
			 Social Security Act (42 U.S.C. 1396p) is amended by adding at the end the
			 following new subsection:
						
							(i)State authority
				To exclude up to 6 months of average cost of nursing facility services from
				home and community-based services eligibility
				determinationsNothing in this section or any other provision of
				this title, shall be construed as prohibiting a State from excluding from any
				determination of an individual's assets or resources for purposes of
				determining the eligibility of the individual for medical assistance for home
				and community-based services under subsection (c), (d), (e), or (i) of section
				1915 (if a State imposes an limitation on assets or resources for purposes of
				eligibility for such services), an amount equal to the product of the amount
				applicable under subsection (c)(1)(E)(ii)(II) (at the time such determination
				is made) and such number, not to exceed 6, as the State may
				elect.
							.
					(b)Rule of
			 constructionNothing in the amendment made by subsection (a)
			 shall be construed as affecting a State's option to apply less restrictive
			 methodologies under section 1902(r)(2) for purposes of determining income and
			 resource eligibility for individuals specified in that section.
					CCoordination of
			 Home and Community-Based Waivers
				4301.Streamlined
			 process for combined waivers under subsections (b) and (c) of section
			 1915Not later than 90 days
			 after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall create a template to streamline the process of approving,
			 monitoring, evaluating, and renewing State proposals to conduct a program that
			 combines the waiver authority provided under subsections (b) and (c) of section
			 1915 of the Social Security Act (42 U.S.C. 1396n) into a single program under
			 which the State provides home and community-based services to individuals based
			 on individualized assessments and care plans (in this section referred to as
			 the combined waivers program). The template required under this
			 section shall provide for the following:
					(1)A standard 5-year
			 term for conducting a combined waivers program.
					(2)Harmonization of
			 any requirements under subsections (b) and (c) of such section that
			 overlap.
					(3)An option for
			 States to elect, during the first 5-year term for which the combined waivers
			 program is approved to phase-in the enrollment of eligible individuals, or the
			 provision of services to such individuals, or both, so long as all eligible
			 individuals in the State for such services are enrolled, and all such services
			 are provided, before the end of the initial 5-year period.
					(4)Examination by
			 the Secretary, prior to each renewal of a combined waivers program, of how well
			 the State has—
						(A)adhered to the
			 combined waivers program requirements; and
						(B)performed in
			 meeting the State's objectives for the combined waivers program, including with
			 respect to quality improvement and beneficiary outcomes.
						VHome
			 and Community-Based Services Provisions
			5001.Short
			 titleThis Act may be cited as
			 the Project 2020: Building on the
			 Promise of Home and Community-Based Services Act of
			 2009.
			5002.Long-term
			 services and supportsThe
			 Social Security Act (42 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
				
					XXIILong-term
				services and supports
						2201.DefinitionsExcept as otherwise provided, the terms used
				in this title have the meanings given the terms in section 102 of the Older
				Americans Act of 1965 (42 U.S.C. 3002).
						ASingle-entry
				point system program
							2211.State
				single-entry point systems
								(a)DefinitionsIn
				this title:
									(1)Long-term
				services and supportsThe term long-term services and
				supports means any service (including a disease prevention and health
				promotion service, an in-home service, or a case management service), care, or
				item (including an assistive device) that is—
										(A)intended to
				assist individuals in coping with, and, to the extent practicable, compensating
				for, functional impairment in carrying out activities of daily living;
										(B)furnished at
				home, in a community care setting, including a small community care setting (as
				defined in section 1929(g)(1)) and a large community care setting (as defined
				in section 1929(h)(1)), or in a long-term care facility; and
										(C)not furnished to
				diagnose, treat, or cure a medical disease or condition.
										(2)Single-entry
				point systemThe term single-entry point system
				means any coordinated system for providing—
										(A)comprehensive
				information to consumers and caregivers on the full range of available public
				and private long-term services and supports, options, service providers, and
				resources, including information on the availability of integrated long-term
				care, including consumer directed care options;
										(B)personal
				counseling to assist individuals in assessing their existing or anticipated
				long-term care needs, and developing and implementing a plan for long-term care
				designed to meet their specific needs and circumstances; and
										(C)consumers and
				caregivers access to the range of publicly supported and privately supported
				long-term services and supports that are available.
										(b)ProgramThe
				Secretary shall establish and carry out a single-entry point system program. In
				carrying out the program, the Secretary shall make grants to States, from
				allotments described in subsection (c), to pay for the Federal share of the
				cost of establishing State single-entry point systems.
								(c)Allotments
									(1)Allotments to
				Indian tribes and territories
										(A)ReservationThe
				Secretary shall reserve from the funds made available under subsection
				(g)—
											(i)for fiscal year
				2010, $1,962,456; and
											(ii)for each
				subsequent fiscal year, $1,962,456, increased by the percentage increase in the
				Consumer Price Index for All Urban Consumers, between October of the fiscal
				year preceding the subsequent fiscal year and October 2007.
											(B)AllotmentsThe
				Secretary shall use the funds reserved under subparagraph (A) to make
				allotments to—
											(i)Indian tribes;
				and
											(ii)Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of
				Puerto Rico, and the United States Virgin Islands.
											(2)Allotments to
				States
										(A)In
				general
											(i)AmountThe
				Secretary shall allot to each eligible State for a fiscal year the sum of the
				fixed amount determined under subparagraph (B), and the allocation determined
				under subparagraph (C), for the State.
											(ii)Subgrants to
				area agencies on aging
												(I)In
				generalEach State agency receiving an allotment under clause (i)
				shall use such allotment to make subgrants to area agencies on aging that can
				demonstrate performance capacity to carry out activities described in this
				section whether such area agency on aging carries out the activities directly
				or through contract with an aging network or disability entity.
												(II)Subgrants to
				other entitiesA State agency may make subgrants described in
				subclause (I) to other qualified aging network or disability entities only if
				the area agency on aging chooses not to apply for a subgrant or is not able to
				demonstrate performance capacity to carry out the activities described in this
				section.
												(III)Subgrantee
				recipient subgrantsAn administrator of a single-entry point
				system established by a State receiving an allotment under clause (i) shall
				make any necessary subgrants to key partners involved in developing, planning,
				or implementing the single-entry point system. Such partners may include
				centers for independent living (as defined in section 702 of the Rehabilitation
				Act of 1973 (29 U.S.C. 796a)).
												(B)Fixed amounts
				for States
											(i)ReservationThe
				Secretary shall reserve from the funds made available under subsection
				(g)—
												(I)for fiscal year
				2010, $15,759,000; and
												(II)for each
				subsequent fiscal year, $15,759,000, increased by the percentage increase in
				the Consumer Price Index for All Urban Consumers, between October of the fiscal
				year preceding the subsequent fiscal year and October 2007.
												(ii)Fixed
				amountsThe Secretary shall use the funds reserved under clause
				(i) to provide equal fixed amounts to the States.
											(C)Allocation for
				StatesThe Secretary shall allocate to each eligible State for a
				fiscal year an amount that bears the same relationship to the funds made
				available under subsection (g) (and not reserved under paragraph (1) or
				subparagraph (B)) for that fiscal year as the number of persons who are either
				older individuals or individuals with disabilities in that State bears to the
				number of such persons or individuals in all the States.
										(D)Determination
				of number of persons
											(i)Older
				individualsThe number of older individuals in any State and in
				all States shall be determined by the Secretary on the basis of the most recent
				data available from the Bureau of the Census, and other reliable demographic
				data satisfactory to the Secretary.
											(ii)Individuals
				with disabilitiesThe number of individuals with disabilities in
				any State and in all States shall be determined by the Secretary on the basis
				of the most recent data available from the American Community Survey, and other
				reliable demographic data satisfactory to the Secretary, on individuals who
				have a sensory disability, physical disability, mental disability, self-care
				disability, go-outside-home disability, or employment disability.
											(3)EligibilityIn
				addition to the States determined by the Secretary to be eligible for a grant
				under this section, a State that receives a Federal grant for an aging and
				disability resource center is eligible for a grant under this section.
									(4)DefinitionIn
				this subsection, the term State shall not include any
				jurisdiction described in paragraph (1)(B)(ii).
									(d)Applications
									(1)In
				generalTo be eligible to receive an initial grant under this
				section, a State agency shall, after consulting and coordinating with
				consumers, other stakeholders, and area agencies on aging in the State, if any,
				submit an application to the Secretary at such time, in such manner, and
				containing the following information:
										(A)Evidence of
				substantial involvement of stakeholders and agencies in the State that are
				administering programs that will be the subject of referrals.
										(B)The applicant
				shall establish or designate a collaborative board to ensure meaningful
				involvement of stakeholders in the development, planning, implementation, and
				evaluation of a single-entry point system consistent with the following:
											(i)The collaborative
				board shall be composed of—
												(I)individuals
				representing all populations served by the applicant’s single-entry point
				system, including older adults and individuals from diverse backgrounds who
				have a disability or a chronic condition requiring long-term support;
												(II)a representative
				from the local center for independent living (as defined in section 702 of the
				Rehabilitation Act of 1973 (29 U.S.C. 796a)), and representatives from other
				organizations that provide services to the individuals served by the system and
				those who advocate on behalf of such individuals; and
												(III)representatives
				of the government and non-governmental agencies that are affected by the
				system.
												(ii)The applicant
				shall work in conjunction with the collaborative board on—
												(I)the design and
				operations of the single-entry point system;
												(II)stakeholder
				input; and
												(III)other program
				and policy development issues related to the single-entry point system.
												(iii)An advisory
				board established under the Real Choice Systems Change Program or for an
				existing single-entry point system may be used to carry out the activities of a
				collaborative board under this subparagraph if such advisory board meets the
				requirements under clause (i).
											(C)The applicant’s
				plan for providing—
											(i)comprehensive
				information on the full range of available public and private long-term
				services and supports options, providers, and resources, including building
				awareness of the single-entry point system as a resource;
											(ii)objective,
				neutral, and personal information, counseling, and assistance to individuals
				and their caregivers in assessing their existing or anticipated long-term care
				needs, and developing and implementing a plan for long-term care to meet their
				needs;
											(iii)for eligibility
				screening and referral for services;
											(iv)for stakeholder
				input;
											(v)for a management
				information system; and
											(vi)for an
				evaluation of the effectiveness of the single-entry point system.
											(D)A specification
				of the period of the grant request, which shall include not less than 3
				consecutive fiscal years in the 5-fiscal-year period beginning with fiscal year
				2010.
										(E)Such other
				information as the Secretary determines appropriate.
										(2)Application for
				continuation
										(A)In
				generalA State that receives an initial grant under this section
				shall apply, after consulting and coordinating with the area agencies on aging,
				for a continuation of the initial grant, which includes a description of any
				significant changes to the information provided in the initial application and
				such data concerning performance measures related to the requirements in the
				initial application as the Secretary shall require.
										(B)EffectThe
				requirement under subparagraph (A) shall be in effect through fiscal year
				2020.
										(e)Use of
				funds
									(1)In
				generalA State that receives a grant under this section shall
				use the funds made available through the grant to—
										(A)establish a State
				single-entry point system, to enable older individuals and individuals with
				disabilities and their caregivers to obtain resources concerning long-term
				services and supports options; and
										(B)provide
				information on, access to, and assistance regarding long-term services and
				supports.
										(2)ServicesIn
				particular, the State single-entry point system shall be the referral source
				to—
										(A)provide
				information about long-term care planning and available long-term services and
				supports through a variety of media (such as websites, seminars, and
				pamphlets);
										(B)provide
				assistance with making decisions about long-term services and supports and
				determining the most appropriate services through options counseling, future
				financial planning, and case management;
										(C)provide
				streamlined access to and assistance with applying for federally funded
				long-term care benefits (including medical assistance under title XIX, Medicare
				skilled nursing facility services, services under title III of the Older
				Americans Act of 1965 (42 U.S.C. 3021 et seq.), the services of Aging and
				Disability Resource Centers), and State-funded and privately funded long-term
				care benefits, through efforts to shorten and simplify the eligibility
				processes for older individuals and individuals with disabilities;
										(D)provide referrals
				to the State evidence-based disease prevention and health promotion programs
				under subtitle B;
										(E)allocate the
				State funds available under subtitle C and carry out the State enhanced nursing
				home diversion program under subtitle C; and
										(F)and provide
				information about, other services available in the State that may assist an
				individual to remain in the community, including the Medicare and Medicaid
				programs, the State health insurance assistance program, the supplemental
				nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.), and the Low-Income Home Energy Assistance Program under
				the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), and
				such other services, as the State shall include.
										(3)Collaborative
				arrangements
										(A)Center for
				independent livingEach entity receiving an allotment under
				subsection (c) shall involve in the planning and implementation of the
				single-entry point system the local center for independent living (as defined
				in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)), which
				provides information, referral, assistance, or services to individuals with
				disabilities.
										(B)Other
				entitiesTo the extent practicable, the State single-entry point
				system is encouraged to enter into collaborative arrangements with aging and
				disability programs, service providers, agencies, the direct care work force,
				and other entities in order to ensure that information about such services may
				be made available to individuals accessing the State single-entry point
				system.
										(f)Federal
				share
									(1)In
				generalThe Federal share of the cost described in subsection (b)
				shall be 75 percent.
									(2)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
									(g)Funding
									(1)In
				generalThe Secretary shall use amounts made available under
				paragraph (2) to make the grants described in subsection (b).
									(2)FundingThere are authorized to be appropriated to
				carry out this section—
										(A)$30,900,000 for fiscal year 2010;
										(B)$38,264,000 for fiscal year 2011;
										(C)$48,410,000 for fiscal year 2012;
										(D)$53,560,000 for fiscal year 2013;
										(E)$63,860,000 for fiscal year 2014;
										(F)$69,010,000 for fiscal year 2015;
										(G)$74,160,000 for fiscal year 2016;
										(H)$79,310,000 for fiscal year 2017;
										(I)$84,460,000 for fiscal year 2018;
										(J)$89,610,000 for fiscal year 2019;
				and
										(K)$95,790,000 for fiscal year 2020.
										(3)AvailabilityFunds
				appropriated under paragraph (2) shall remain available until expended.
									BHealthy living
				program
							2221.Evidence-based
				disease prevention and health promotion programs
								(a)ProgramThe
				Secretary shall establish and carry out a healthy living program. In carrying
				out the program, the Secretary shall make grants to State agencies, from
				allotments described in subsection (b), to pay for the Federal share of the
				cost of carrying out evidence-based disease prevention and health promotion
				programs.
								(b)Allotments
									(1)Allotments to
				Indian tribes and territories
										(A)ReservationThe
				Secretary shall reserve from the funds made available under subsection
				(g)—
											(i)for fiscal year
				2010, $1,500,952; and
											(ii)for each
				subsequent fiscal year, $1,500,952, increased by the percentage increase in the
				Consumer Price Index for All Urban Consumers, between October of the fiscal
				year preceding the subsequent fiscal year and October 2007.
											(B)AllotmentsThe
				Secretary shall use the reserved funds under subparagraph (A) to make
				allotments to—
											(i)Indian tribes;
				and
											(ii)Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of
				Puerto Rico, and the United States Virgin Islands.
											(2)In
				general
										(A)Amounts
											(i)In
				generalExcept as provided in paragraph (3), the Secretary shall
				allot to each eligible State for a fiscal year an amount that bears the same
				relationship to the funds made available under this section and not reserved
				under paragraph (1) for that fiscal year as the number of older individuals in
				the State bears to the number of older individuals in all the States.
											(ii)Older
				individualsThe number of older individuals in any State and in
				all States shall be determined by the Secretary on the basis of the most recent
				data available from the Bureau of the Census, and other reliable demographic
				data satisfactory to the Secretary.
											(B)Subgrants
											(i)In
				generalEach State agency that receives an amount under
				subparagraph (A) shall award subgrants to area agencies on aging that can
				demonstrate performance capacity to carry out activities under this section
				whether such area agency on aging carries out the activities directly or
				through contract with an aging network entity.
											(ii)Subgrants to
				other entitiesA State agency may make subgrants described in
				clause (i) to other qualified aging network entities only if the area agency on
				aging chooses not to apply for a subgrant or is not able to demonstrate
				performance capacity to carry out the activities described in this
				section.
											(3)Minimum
				allotmentNo State shall receive an allotment under this section
				for a fiscal year that is less than 0.5 percent of the funds made available to
				carry out this section for that fiscal year and not reserved under paragraph
				(1).
									(4)EligibilityIn
				addition to the States determined by the Secretary to be eligible for a grant
				under this section, a State that receives a Federal grant for evidence-based
				disease prevention is eligible for a grant under this section.
									(c)ApplicationsTo
				be eligible to receive a grant under this section, a State agency shall, after
				consulting and coordinating with consumers, other stakeholders, and area
				agencies on aging in the State, if any, submit an application to the Secretary
				at such time, in such manner, and containing the following information:
									(1)A description of
				the evidence-based disease prevention and health promotion program.
									(2)Sufficient
				information to demonstrate that the infrastructure exists to support the
				program.
									(3)A specification
				of the period of the grant request, which shall include not less than 3
				consecutive fiscal years in the 5-fiscal-year period beginning with fiscal year
				2010.
									(4)Such other
				information as the Secretary determines appropriate.
									(d)Application for
				continuation
									(1)In
				generalA State that receives an initial grant under this section
				shall apply, after consulting and coordinating with the area agencies on aging,
				for a continuation of the initial grant, which application shall
				include—
										(A)a description of
				any significant changes to the information provided in the initial application;
				and
										(B)such data
				concerning performance measures related to the requirements in the initial
				application as the Secretary shall require.
										(2)EffectThe
				requirement under paragraph (1) shall be in effect through fiscal year
				2020.
									(e)Use of
				fundsA State that receives a
				grant under this section shall use the funds made available through the grant
				to carry out—
									(1)an evidence-based
				chronic disease self-management program;
									(2)an evidence-based
				falls prevention program; or
									(3)another
				evidence-based disease prevention and health promotion program.
									(f)Federal
				share
									(1)In
				generalThe Federal share of the cost described in subsection (a)
				shall be 85 percent.
									(2)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
									(g)Funding
									(1)In
				generalThe Secretary shall use amounts made available under
				paragraph (2) to make the grants described in subsection (a).
									(2)FundingThere are authorized to be appropriated to
				carry out this section—
										(A)$36,050,000 for fiscal year 2010;
										(B)$41,200,000 for fiscal year 2011;
										(C)$56,650,000 for fiscal year 2012;
										(D)$77,250,000 for fiscal year 2013;
										(E)$92,700,000 for fiscal year 2014;
										(F)$103,000,000 for fiscal year 2015;
										(G)$118,450,000 for fiscal year 2016;
										(H)$133,900,000 for fiscal year 2017;
										(I)$149,350,000 for fiscal year 2018;
										(J)$157,590,000 for fiscal year 2019;
				and
										(K)$173,040,000 for fiscal year 2020.
										(3)AvailabilityFunds appropriated under paragraph (2)
				shall remain available until expended.
									CDiversion
				Programs
							2231.Enhanced
				nursing home diversion programs
								(a)DefinitionIn
				this section:
									(1)Low-income
				seniorThe term low-income senior means an
				individual who—
										(A)is age 75 or
				older; and
										(B)is from a
				household with a household income that is not less than 150 percent, and not
				more than 300 percent, of the poverty line.
										(2)Nursing
				homeThe term nursing home means—
										(A)a skilled nursing
				facility, as defined in section 1819(a); or
										(B)a nursing
				facility, as defined in section 1919(a).
										(b)Program
									(1)In
				generalThe Secretary shall establish and carry out a diversion
				program. In carrying out the program, the Secretary shall make grants to
				States, from allotments described in subsection (c), to pay for the Federal
				share of the cost of carrying out enhanced nursing home diversion
				programs.
									(2)CohortsThe
				Secretary shall make the grants to—
										(A)a first year
				cohort consisting of one third of the States, for fiscal year 2010;
										(B)a second year
				cohort consisting of the cohort described in subparagraph (A) and an additional
				one third of the States, for fiscal year 2011; and
										(C)a third year
				cohort consisting of all the eligible States, for fiscal year 2012 and each
				subsequent fiscal year.
										(3)ReadinessIn
				determining whether to include an eligible State in the first year, second
				year, or third year and subsequent year cohort, the Secretary shall consider
				the readiness of the State to carry out an enhanced nursing home diversion
				program under this section. Readiness shall be determined based on a
				consideration of the following factors:
										(A)Availability of a
				comprehensive array of home and community-based services.
										(B)Sufficient home
				and community-based services provider capacity.
										(C)Availability of
				housing.
										(D)Availability of
				supports for consumer-directed services, including whether a fiscal
				intermediary is in place.
										(E)Ability to
				perform timely eligibility determinations and assessment for services.
										(F)Existence of a
				quality assessment and improvement program for home and community-based
				services.
										(G)Such other
				factors as the Secretary determines appropriate.
										(c)Allotments
									(1)In
				general
										(A)AmountThe
				Secretary shall allot to an eligible State (within the applicable cohort) for a
				fiscal year an amount that bears the same relationship to the funds made
				available under subsection (i) for that fiscal year as the number of low-income
				seniors in the State bears to the number of low-income seniors within States in
				the applicable cohort for that fiscal year.
										(B)Low-income
				seniorsThe number of low-income seniors in any State and in all
				States shall be determined by the Secretary on the basis of the most recent
				data available from the American Community Survey, and other reliable
				demographic data satisfactory to the Secretary.
										(2)EligibilityIn
				addition to the States determined by the Secretary to be eligible for a grant
				under this section, a State that receives a Federal grant for a nursing home
				diversion is eligible for a grant under this section.
									(d)ApplicationsTo
				be eligible to receive a grant under this section, a State agency shall, after
				consulting and coordinating with consumers, other stakeholders, and area
				agencies on aging in the State, if any, submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require, including a specification of the period of the grant request,
				which shall include not less than 3 consecutive fiscal years in the
				5-fiscal-year period beginning with the fiscal year prior to the year of
				application.
								(e)Application for
				continuation
									(1)In
				generalA State that receives an initial grant under this section
				shall apply, after consulting and coordinating with the area agencies on aging,
				for a continuation of the initial grant, which application shall
				include—
										(A)a description of
				any significant changes to the information provided in the initial application;
				and
										(B)such data
				concerning performance measures related to the requirements in the initial
				application as the Secretary shall require.
										(2)EffectThe
				requirement under paragraph (1) shall be in effect through fiscal year
				2020.
									(f)Use of
				funds
									(1)In
				generalA State that receives a grant under this section shall
				carry out the following:
										(A)Use the funds
				made available through the grant to carry out an enhanced nursing home
				diversion program that enables eligible individuals to avoid admission into
				nursing homes by enabling the individuals to obtain alternative long-term
				services and supports and remain in their communities.
										(B)Award subgrants
				to area agencies on aging that can demonstrate performance capacity to carry
				out activities under this section whether such area agency on aging carries out
				the activities directly or through contract with an aging network entity. A
				State may make subgrants to other qualified aging network entities only if the
				area agency on aging chooses not to apply for a subgrant or is not able to
				demonstrate performance capacity to carry out the activities described in this
				section.
										(2)Case
				management
										(A)In
				generalThe State, through the State single-entry point system
				established under subtitle A, shall provide for case management services to the
				eligible individuals.
										(B)Use of existing
				servicesIn carrying out subparagraph (A), the State agency or
				area agency on aging may utilize existing case management services delivery
				networks if—
											(i)the networks have
				adequate safeguards against potential conflicts of interest; and
											(ii)the State agency
				or area agency on aging includes a description of such safeguards in the grant
				application.
											(C)Care
				planThe State shall provide for development of a care plan for
				each eligible individual served, in consultation with the eligible individual
				and their caregiver, as appropriate. In developing the care plan, the State
				shall explain the option of consumer directed care and assist an individual,
				who so requests, with developing a consumer-directed care plan that shall
				include arranging for support services and funding. Such assistance shall
				include providing information and outreach to individuals in the hospital, in a
				nursing home for post-acute care, or undergoing changes in their health status
				or caregiver situation.
										(g)Eligible
				individualsIn this section,
				the term eligible individual means an individual—
									(1)who has been
				determined by the State to be at high functional risk of nursing home
				placement, as defined by the State agency in the State agency's grant
				application;
									(2)who is not
				eligible for medical assistance under title XIX; and
									(3)who meets the
				income and asset eligibility requirements established by the State and included
				in such State’s grant application for approval by the Secretary.
									(h)Federal
				share
									(1)In
				generalThe Federal share of the cost described in subsection (b)
				shall be, for a State and for a fiscal year, the sum of—
										(A)the Federal
				medical assistance percentage applicable to the State for the year under
				section 1905(b); and
										(B)5 percentage
				points.
										(2)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
									(i)Funding
									(1)In
				generalThe Secretary shall use amounts made available under
				paragraph (2) to make the grants described in subsection (b).
									(2)FundingThere are authorized to be appropriated to
				carry out this section—
										(A)$111,825,137 for
				fiscal year 2010;
										(B)$337,525,753 for
				fiscal year 2011;
										(C)$650,098,349 for
				fiscal year 2012;
										(D)$865,801,631 for
				fiscal year 2013;
										(E)$988,504,887 for
				fiscal year 2014;
										(F)$1,124,547,250
				for fiscal year 2015;
										(G)$1,276,750,865
				for fiscal year 2016;
										(H)$1,364,488,901
				for fiscal year 2017;
										(I)$1,466,769,052
				for fiscal year 2018;
										(J)$1,712,755,702
				for fiscal year 2019; and
										(K)$1,712,755,702
				for fiscal year 2020.
										(3)AvailabilityFunds appropriated under paragraph (2)
				shall remain available until expended.
									DAdministration,
				evaluation, and technical assistance
							2241.Administration,
				evaluation, and technical assistance
								(a)Administration
				and expensesFor purposes of carrying out this title, there are
				authorized to be appropriated for administration and expenses—
									(1)of the area
				agencies on aging—
										(A)$16,825,895 for
				fiscal year 2010;
										(B)$39,246,141 for
				fiscal year 2011;
										(C)$50,766,948 for
				fiscal year 2012;
										(D)$66,999,101 for
				fiscal year 2013;
										(E)$76,979,152 for
				fiscal year 2014;
										(F)$87,163,513 for
				fiscal year 2015;
										(G)$98,780,562 for
				fiscal year 2016;
										(H)$106,063,792 for
				fiscal year 2017;
										(I)$114,324,642 for
				fiscal year 2018;
										(J)$123,312,948 for
				fiscal year 2019; and
										(K)$133,215,845 for
				fiscal year 2020;
										(2)of the State
				agencies—
										(A)$8,412,948 for
				fiscal year 2010;
										(B)$19,623,071 for
				fiscal year 2011;
										(C)$25,383,474 for
				fiscal year 2012;
										(D)$33,499,551 for
				fiscal year 2013;
										(E)$38,489,576 for
				fiscal year 2014;
										(F)$43,581,756 for
				fiscal year 2015;
										(G)$49,390,281 for
				fiscal year 2016;
										(H)$53,031,896 for
				fiscal year 2017;
										(I)$57,162,321 for
				fiscal year 2018;
										(J)$61,656,474 for
				fiscal year 2019; and
										(K)$66,607,923 for
				fiscal year 2020; and
										(3)of the
				Administration—
										(A)$2,103,237 for
				fiscal year 2010;
										(B)$4,905,768 for
				fiscal year 2011;
										(C)$6,345,868 for
				fiscal year 2012;
										(D)$8,374,888 for
				fiscal year 2013;
										(E)$9,622,394 for
				fiscal year 2014;
										(F)$10,895,439 for
				fiscal year 2015;
										(G)$12,347,570 for
				fiscal year 2016;
										(H)$13,257,974 for
				fiscal year 2017;
										(I)$14,290,580 for
				fiscal year 2018;
										(J)$15,414,118 for
				fiscal year 2019; and
										(K)$16,651,981 for
				fiscal year 2020.
										(b)Evaluation and
				technical assistance
									(1)Conditions to
				receipt of grantIn awarding grants under this title, the
				Secretary shall condition receipt of the grant for the second and subsequent
				grant years on a satisfactory determination that the State agency is meeting
				benchmarks specified in the grant agreement for each grant awarded under this
				title.
									(2)EvaluationsThe
				Secretary shall measure and evaluate, either directly or through grants or
				contracts, the impact of the programs authorized under this title. Not later
				than June 1 of the year that is 6 years after the year of the date of enactment
				of the Project 2020: Building on the Promise
				of Home and Community-Based Services Act of 2009 and every 2
				years thereafter, the Secretary shall—
										(A)compile the
				reports of the measures and evaluations of the grantees;
										(B)establish
				benchmarks to show progress toward savings; and
										(C)present a
				compilation of the information under this paragraph to Congress.
										(3)Technical
				assistance grantsThe Secretary shall award technical assistance
				grants, including State-specific grants whenever practicable, to carry out the
				programs authorized under this title.
									(4)TransferThere
				are authorized to be appropriated for such evaluation and technical assistance
				under this subsection—
										(A)$4,206,474 for
				fiscal year 2010;
										(B)$9,811,535 for
				fiscal year 2011;
										(C)$8,461,158 for
				fiscal year 2012;
										(D)$11,166,517 for
				fiscal year 2013;
										(E)$12,829,859 for
				fiscal year 2014;
										(F)$14,527,252 for
				fiscal year 2015;
										(G)$16,463,427 for
				fiscal year 2016;
										(H)$17,677,299 for
				fiscal year 2017;
										(I)$19,054,107 for
				fiscal year 2018;
										(J)$20,552,158 for
				fiscal year 2019; and
										(K)$22,202,641 for
				fiscal year 2020.
										(c)AvailabilityFunds appropriated under this section shall
				remain available until
				expended.
								.
			
